Exhibit 10.1

 

EXECUTION VERSION

 

 

 

CUSIP Number: 26885CAG3

Term Loan CUSIP Number: 26885CAH1

 

$2,500,000,000

 

364-DAY TERM LOAN AGREEMENT

 

Dated as of April 25, 2018

 

among

 

EQT MIDSTREAM PARTNERS, LP,
as the Borrower,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

 

and

The Other Lenders Party Hereto

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.

as
Syndication Agent

 

--------------------------------------------------------------------------------

 

DEUTSCHE BANK SECURITIES INC.

and

PNC BANK, NATIONAL ASSOCIATION

as
Documentation Agents

 

--------------------------------------------------------------------------------

 

WELLS FARGO SECURITIES, LLC,

DEUTSCHE BANK SECURITIES INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

PNC CAPITAL MARKETS LLC

as
Joint Lead Arrangers and Book Runners

 

--------------------------------------------------------------------------------


 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01.

Defined Terms

1

1.02.

Other Interpretive Provisions

23

1.03.

Accounting Terms

24

1.04.

Rounding

25

1.05.

References to Agreements and Laws

25

1.06.

Times of Day

25

 

 

ARTICLE II THE COMMITMENTS AND BORROWINGS

25

 

 

 

2.01.

The Loans

25

2.02.

Borrowings, Conversions and Continuations of Loans

26

2.03.

Reserved

27

2.04.

Reserved

27

2.05.

Prepayments

27

2.06.

Termination or Reduction of Commitments

30

2.07.

Repayment of Loans

30

2.08.

Interest

30

2.09.

Fees

30

2.10.

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

31

2.11.

Evidence of Debt

31

2.12.

Payments Generally

31

2.13.

Sharing of Payments

33

2.14.

Reserved

34

2.15.

Reserved

34

2.16.

Defaulting Lenders

34

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

35

 

 

 

3.01.

Taxes

35

3.02.

Illegality

39

3.03.

Inability to Determine Rates

39

3.04.

Increased Cost and Reduced Return; Capital Adequacy

40

3.05.

Funding Losses

42

3.06.

Mitigation Obligations; Designation of a Different Lending Office

42

3.07.

Matters Applicable to all Requests for Compensation

42

3.08.

Survival

42

 

 

ARTICLE IV CONDITIONS PRECEDENT TO CLOSING DATE AND TO CREDIT EXTENSIONS

43

 

 

 

4.01.

Conditions of Closing Date and Initial Credit Extension

43

4.02.

Conditions to all Credit Extensions

44

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

45

 

 

 

5.01.

Corporate Existence and Power

45

5.02.

Corporate and Governmental Authorization; No Contravention

45

5.03.

Binding Effect

45

 

--------------------------------------------------------------------------------


 

5.04.

Financial Information

45

5.05.

Litigation

46

5.06.

Reserved

46

5.07.

Compliance with ERISA

46

5.08.

Environmental Matters

46

5.09.

Taxes

47

5.10.

Subsidiaries

47

5.11.

Regulatory Restrictions on Borrowing; Margin Regulations

47

5.12.

Full Disclosure

47

5.13.

Compliance with Laws

48

5.14.

Material Contracts

48

5.15.

Anti-Terrorism Laws

48

5.16.

Reserved

48

5.17.

Compliance with FCPA

48

5.18.

Reserved

48

5.19.

Solvency

48

5.20.

EEA Financial Institutions

48

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

49

 

 

 

6.01.

Information

49

6.02.

Payment of Taxes

51

6.03.

Maintenance of Property; Insurance

51

6.04.

Conduct of Business and Maintenance of Existence

51

6.05.

Compliance with Laws

52

6.06.

Inspection of Property, Books and Records

52

6.07.

Use of Proceeds

52

6.08.

Governmental Approvals and Filings

52

6.09.

Material Contracts

52

6.10.

Reserved

53

6.11.

Reserved

53

6.12.

Anti-Money Laundering/International Trade Law Compliance

53

 

 

ARTICLE VII NEGATIVE COVENANTS

53

 

 

 

7.01.

Liens

53

7.02.

Financial Covenant

55

7.03.

Transactions with Affiliates

55

7.04.

Restricted Payments

56

7.05.

Mergers and Fundamental Changes

56

7.06.

Change in Nature of Business

56

7.07.

Use of Proceeds

56

7.08.

Dispositions

57

7.09.

Debt

57

7.10.

Changes in Fiscal Year; Organization Documents

58

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

58

 

 

 

8.01.

Events of Default

58

8.02.

Remedies Upon Event of Default

60

 

--------------------------------------------------------------------------------


 

8.03.

Application of Funds

60

 

 

ARTICLE IX ADMINISTRATIVE AGENT

61

 

 

 

9.01.

Appointment and Authorization of Administrative Agent

61

9.02.

Rights as a Lender

61

9.03.

Exculpatory Provisions

61

9.04.

Reliance by Administrative Agent

62

9.05.

Indemnification of Administrative Agent

62

9.06.

Delegation of Duties

63

9.07.

Resignation of Administrative Agent

63

9.08.

Non-Reliance on Administrative Agent and Other Lenders

63

9.09.

No Other Duties, Etc.

64

9.10.

Administrative Agent May File Proofs of Claim

64

 

 

ARTICLE X MISCELLANEOUS

64

 

 

 

10.01.

Amendments, Etc.

64

10.02.

Notices; Effectiveness; Electronic Communication

65

10.03.

No Waiver; Cumulative Remedies

67

10.04.

Attorney Costs, Expenses and Taxes

67

10.05.

Indemnification; Damage Waiver

68

10.06.

Payments Set Aside

69

10.07.

Successors and Assigns

69

10.08.

Confidentiality

73

10.09.

Set-off

74

10.10.

Interest Rate Limitation

74

10.11.

Counterparts

74

10.12.

Integration

75

10.13.

Survival of Representations and Warranties

75

10.14.

Severability

75

10.15.

Reserved

75

10.16.

Replacement of Lenders

75

10.17.

Governing Law

76

10.18.

No Advisory or Fiduciary Responsibility

76

10.19.

Waiver of Right to Trial by Jury

77

10.20.

USA PATRIOT Act Notice

77

10.21.

Entire Agreement

78

10.22.

No General Partner’s Liability for Facility

78

10.23.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

78

10.24.

Certain ERISA Matters

78

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

2.01(a)

Loan Commitments and Pro Rata Shares

 

5.10

Subsidiaries

 

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

 

EXHIBITS

 

 

 

 

Form of

 

 

 

 

A

Loan Notice

 

B

Note

 

C

Compliance Certificate

 

D

Assignment and Assumption

 

E

[Deleted]

 

F

[Deleted]

 

G-1

U.S. Tax Compliance Certificate (Form 1)

 

G-2

U.S. Tax Compliance Certificate (Form 2)

 

G-3

U.S. Tax Compliance Certificate (Form 3)

 

G-4

U.S. Tax Compliance Certificate (Form 4)

 

 

--------------------------------------------------------------------------------


 

364-DAY TERM LOAN AGREEMENT

 

This 364-DAY TERM LOAN AGREEMENT (“Agreement”) is entered into as of April 25,
2018, among EQT Midstream Partners, LP, a Delaware limited partnership (the
“Borrower”), each lender from time to time party hereto, and Wells Fargo Bank,
National Association, as Administrative Agent.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01.                     Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Acquisition” by any Person, means (a) the acquisition by such Person, in a
single transaction or in a series of related transactions, of property or assets
(other than capital expenditures or acquisitions of inventory or supplies in the
ordinary course of business) constituting a business unit or division of another
Person or at least a majority of the securities having ordinary voting power for
the election of directors, managing general partners or the equivalent of
another Person, in each case whether or not involving a merger or consolidation
with such other Person and whether for cash, property, services, assumption of
Debt, securities or otherwise and (b) any Drop-Down Acquisition.

 

“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Agent-Related Persons” means each of the Administrative Agent, together with
its respective Affiliates, and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.

 

“Aggregate Commitment” means the sum of the Aggregate Drop-Down Commitment,
Aggregate General Commitment and Aggregate RMP Commitment of all the Lenders. 
As of the Closing Date, the Aggregate Commitment is $2,500,000,000.

 

“Aggregate Drop-Down Commitment” means the Drop-Down Commitments of all the
Lenders, as may be adjusted from time to time pursuant to the terms hereof.  As
of the Closing Date, the Aggregate Drop-Down Commitment is $1,000,000,000.

 

--------------------------------------------------------------------------------


 

“Aggregate General Commitment” means the General Commitments of all the Lenders,
as may be adjusted from time to time pursuant to the terms hereof.  As of the
Closing Date, the Aggregate General Commitment is $1,200,000,000.

 

“Aggregate RMP Commitment” means the RMP Commitments of all the Lenders, as may
be adjusted from time to time pursuant to the terms hereof.  As of the Closing
Date, the Aggregate RMP Commitment is $300,000,000.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Anti-Terrorism Laws” shall mean any Laws applicable to the Borrower or its
Subsidiaries relating to terrorism, trade sanctions programs and embargoes,
import/export licensing, money laundering or bribery, and any regulation, order,
or directive promulgated, issued or enforced pursuant to such Laws, all as
amended, supplemented or replaced from time to time.

 

“Applicable Rate” means the percentages per annum set forth in the Pricing Grid
below, based upon the Public Debt Ratings of the Borrower:

 

PRICING GRID

 

Pricing
Level

 

Public Debt Ratings
S&P/Moody’s/Fitch

 

Commitment
Fee

 

Eurodollar
Rate

 

Base
Rate

 

1

 

BBB/Baa2/BBB or higher

 

0.15%

 

1.125%

 

0.125%

 

2

 

BBB-/Baa3/BBB-

 

0.20%

 

1.375%

 

0.375%

 

3

 

BB+/Ba1/BB+ or lower or unrated by S&P and Moody’s

 

0.25%

 

1.625%

 

0.625%

 

 

“Public Debt Ratings” means a rating to be based on the Borrower’s long-term
senior unsecured non-credit enhanced debt ratings established by S&P, Moody’s,
and/or Fitch.  If at any time there is a Public Debt Rating issued by each
Designated Rating Agency and such Public Debt Ratings differ, and (a) two Public
Debt Ratings are equal to one another, then the pricing shall be based on such
Public Debt Ratings that are equal or (b) no Public Debt Ratings are equal, the
intermediate Public Debt Rating will apply.  In the event that the Borrower
shall maintain Public Debt Ratings from only two of S&P, Moody’s, or Fitch, and
there is a split in such Public Debt Ratings, (i) in the event of a single level
split, the higher Public Debt Rating (i.e. the lower pricing) will apply and
(ii) in the event of a multiple level split, the pricing will be based on the
rating one level lower than the higher of the two.  If only one Public Debt
Rating is available, it must be from S&P or Moody’s and such Public Debt Rating
shall apply.  In the event that the Borrower does not have a Public Debt Rating
from at least one of S&P or Moody’s, then the Applicable Rate shall be
calculated at Pricing Level 3. Each change in the Applicable Rate resulting from
a publicly announced change in the Public Debt Ratings shall be effective during
the period commencing on the date of the public announcement thereof and ending
on the date immediately preceding the effective date of the next such change.

 

“Approved Fund” has the meaning specified in Section 10.07(h).

 

“Arranger” means each of Wells Fargo Securities, LLC, Deutsche Bank Securities
Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be

 

2

--------------------------------------------------------------------------------


 

transferred following the date of this Agreement), and PNC Capital Markets LLC
in their capacity as joint lead arrangers and book runners.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the allocated cost of internal legal services and all expenses and
disbursements of internal counsel.

 

“Authorizations” means all filings, recordings, and registrations with, and all
validations or exemptions, approvals, orders, authorizations, consents,
franchises, licenses, certificates, and permits from, any Governmental
Authority.

 

“Availability Period” means the period from and including the Closing Date to
and including December 31, 2018.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means, for any day, a fluctuating per annum rate of interest equal
to the highest of (a) the Federal Funds Rate plus 0.5%, (b) the prime commercial
lending rate of the Administrative Agent, as established from time to time at
its principal U.S. office (which such rate is an index or base rate and will not
necessarily be its lowest or best rate charged to its customers or other banks),
and (c) the Eurodollar Rate plus 1.0%.  Any change in the Base Rate shall take
effect simultaneously with the corresponding change or changes in the prime
rate, the Federal Funds Rate or the Eurodollar Rate.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“Benefit Arrangement” means, at any time, an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Information” has the meaning set forth in Section 5.12.

 

3

--------------------------------------------------------------------------------


 

“Borrower Materials” has the meaning specified in Section 6.01.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same
Class and Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.  For the
avoidance of doubt, no conversion or continuation of Loans hereunder shall be
deemed to be a “Borrowing” of Loans under this Agreement.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City or the state where the Administrative Agent’s Office is
located and, if such day relates to any Eurodollar Rate Loan, means any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

 

“Capital Lease” means any lease of any property by the Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP (subject to
Section 1.03(b)), be classified and accounted for as a capital lease on a
consolidated balance sheet of the Borrower and its Subsidiaries.

 

“Capital Stock” means shares of capital stock in a corporation, partnership
interests in a partnership, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person,
and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such equity interest (other than any debt security which
by its terms is convertible at the option of the holder into Capital Stock, to
the extent such holder has not so converted such debt security).

 

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally Guaranteed by the United States or any agency thereof
maturing within twelve (12) months from the date of acquisition thereof,
(b) commercial paper maturing no more than one hundred eighty (180) days from
the date of creation thereof and currently having the highest rating obtainable
from either S&P or Moody’s, (c) certificates of deposit maturing no more than
one hundred eighty (180) days from the date of creation thereof issued by
commercial banks incorporated under the laws of the United States, each having
combined capital, surplus and undivided profits of not less than $500,000,000
and having a rating of “A” or better by a nationally recognized rating agency;
provided that the aggregate amount invested in such certificates of deposit
shall not at any time exceed $5,000,000 for any one such certificate of deposit
and $10,000,000 for any one such bank, (d) time deposits maturing no more than
thirty (30) days from the date of creation thereof with commercial banks or
savings banks or savings and loan associations each having membership either in
the FDIC or the deposits of which are insured by the FDIC and in amounts not
exceeding the maximum amounts of insurance thereunder and (e) money market
investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940
which are administered by reputable financial institutions having capital of at
least $500,000,000 or having portfolio assets of at least $5,000,000,000 and the
portfolios of which are limited to investments of the character described in the
foregoing subdivisions (a) through (d).

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives

 

4

--------------------------------------------------------------------------------


 

promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means (a) the failure of (i) the Borrower to own, directly
or indirectly, 100% of the Capital Stock of Equitrans, L.P., (ii) EQT
Corporation or a Permitted Transferee to own, directly or indirectly, a majority
of the Voting Stock of the General Partner, or (iii) the General Partner to be
the general partner of, and to Control, the Borrower, or (b) any “person” (as
that term is used in Section 13(d)(3) of the Securities Exchange Act of 1934)
other than, for the avoidance of doubt, EQT Corporation or its Subsidiaries, is
or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934), directly or indirectly, of more than 35% of
the voting power of the Voting Stock of a Permitted Transferee that owns,
directly or indirectly, a majority of the Voting Stock of the General Partner.

 

“Class” (a) when used with respect to Commitments, refers to whether such
Commitments are General Commitments, Drop-Down Commitments or RMP Commitments
and (b) when used with respect to Loans, refers to whether such Loans are
General Loans, Drop-Down Loans or RMP Loans.

 

“Closing Date” means April 25, 2018, which is the first date all the conditions
precedent in Section 4.01 are satisfied or waived in accordance with
Section 4.01 (or, in the case of Section 4.01(f), waived by the Person entitled
to receive the applicable payment).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commercial Operation Date” means the date on which a Qualified Project is
substantially complete and commercially operable.

 

“Commitment” means, with respect to each Lender, such Lender’s General
Commitment, Drop-Down Commitment and/or RMP Commitment as the context requires.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated Debt” means, as of any date of determination, the Debt of the
Borrower and its Subsidiaries (other than Debt of the Borrower or a Subsidiary
solely resulting from a pledge of the membership interests or other equity
interests in a Designated Joint Venture owned by the Borrower or such Subsidiary
securing indebtedness of such Designated Joint Venture).

 

“Consolidated EBITDA” means, for any period, subject to Section 1.03(c), an
amount equal to (a) Consolidated Net Income for such period plus (b) to the
extent deducted in determining Consolidated Net Income for such period, the
aggregate amount of (i) taxes based on or measured by income, (ii) Consolidated
Interest Charges, (iii) transaction expenses related to execution and delivery
of this Agreement (including, without limitation, financing fees and expenses)
in an aggregate amount not to exceed $2,500,000 and (iv) depreciation and
amortization expense plus (c) the amount of cash dividends and cash
distributions actually received during such period by the Borrower and its
Subsidiaries on a consolidated basis from (i) unconsolidated subsidiaries of the
Borrower or other Persons and (ii) Designated Joint Ventures plus (d) the amount
collected during the period from capital lease arrangements with affiliates to
the extent not already recognized in Consolidated Net Income plus (e) non-cash
long term compensation expenses minus (f) to the extent included in determining
Consolidated Net Income for such period, other income and equity in earnings
from unconsolidated subsidiaries of the

 

5

--------------------------------------------------------------------------------


 

Borrower minus (g) any amounts previously added to Consolidated EBITDA pursuant
to clause (e) above during a prior period to the extent they are paid in cash
during the current period.

 

“Consolidated Interest Charges” means, for any period determined on a
consolidated basis for the Borrower and its Subsidiaries, all interest expense
(including, without limitation, interest expense attributable to Capital Leases
and all net payment obligations pursuant to interest rate Swap Contracts) for
such period, in accordance with GAAP.

 

“Consolidated Leverage Ratio” means, as of the last day of each fiscal quarter
of the Borrower, the ratio of (a) Consolidated Debt on such day to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters
ending on such day.

 

“Consolidated Net Income” means, for any period, the net income of the Borrower
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP; provided that Consolidated Net Income shall not include
(a) extraordinary gains or extraordinary losses, (b) net gains and losses in
respect of dispositions of assets other than in the ordinary course of business,
(c) gains or losses attributable to write-ups or write-downs of assets,
including hedging and derivative activities in the ordinary course of business
and (d) the cumulative effect of a change in accounting principles, all as
reported in the Borrower’s consolidated statement(s) of operations for the
relevant period(s) prepared in accordance with GAAP.

 

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of consolidated assets of the Borrower and its Subsidiaries minus
the value (net of any applicable reserves) of all goodwill, trade names,
trademarks, patents and other like intangible assets, all as set forth, or on a
pro forma basis would be set forth, on the consolidated balance sheet of the
Borrower and its Subsidiaries for the most recently completed fiscal quarter, in
accordance with GAAP.

 

“Consolidated Subsidiaries” means, at any date, any Subsidiary or other entity,
the accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements if such statements were prepared as of such
date.  Notwithstanding the above, it is understood and agreed that a Designated
Joint Venture, upon consummation of the assumption or acquisition by the
Borrower or any of its Subsidiaries of membership interests or other interests
in such Designated Joint Venture from EQT Corporation or any of its
Subsidiaries, will not be considered to be a Consolidated Subsidiary for
purposes of this Agreement whether or not it is required to be consolidated by
GAAP; provided, that for the purposes of Sections 5.04(b) and 6.01(a) and (b),
“Consolidated Subsidiaries” shall include such Designated Joint Venture if and
to the extent required to be consolidated by GAAP; and provided further, that in
such instances, the Borrower will provide such financial information for such
Designated Joint Venture as the Lenders shall reasonably request to enable the
Lenders to verify what adjustments were made by the Borrower to Consolidated
Debt, Consolidated EBITDA and other consolidated amounts in order to exclude
such Designated Joint Venture in calculating compliance with Section 7.02 of
this Agreement.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Credit Extension” means a Borrowing of General Loans, Drop-Down Loans or RMP
Loans, as applicable.

 

“Debt” means, as to any Person at a particular time, without duplication, all of
the following, whether or not included as Debt or liabilities in accordance with
GAAP:

 

6

--------------------------------------------------------------------------------


 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 the amount available to be drawn under all
letters of credit (including standby and commercial) (other than letter of
credit obligations relating to indebtedness included in Debt pursuant to another
clause of this definition) and, without duplication, the unreimbursed amount of
all drafts drawn thereunder;

 

(c)                                  all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business);

 

(d)                                 debt (excluding prepaid interest thereon)
secured by a Lien on property owned or being purchased by such Person (including
debt arising under conditional sales or other title retention agreements),
whether or not such debt shall have been assumed by such Person or is limited in
recourse;

 

(e)                                  Capital Leases;

 

(f)                                   to the extent required to be included on
the Borrower’s consolidated balance sheet as debt or liabilities in accordance
with GAAP, Synthetic Lease Obligations; and

 

(g)                                  all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Debt of the Borrower shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or any
Subsidiary of the Borrower is a general partner or a joint venturer (provided,
however, for the avoidance of doubt, as used in this sentence “joint venturer”
shall not include a limited partner in a limited partnership), unless such Debt
is expressly made non-recourse to the Borrower or Subsidiary, as applicable.

 

“Debt Issuance” means, without duplication, (i) the incurrence of any Debt for
borrowed money by the Borrower or any of its Subsidiaries after the Closing
Date, and (ii) the obtaining of commitments by lenders to make loans under any
term loan facility entered into by the Borrower or any of its Subsidiaries after
the Closing Date, upon the Borrower’s or such Subsidiary’s execution and
delivery of a credit agreement for such term loan facility.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Eurodollar Rate for a
one-month Interest Period plus (b) 2% per annum; provided, however, that with
respect to any Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum, in each case to the fullest extent permitted by applicable
Laws.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of the Loans required to be funded by it
hereunder within two Business Days following

 

7

--------------------------------------------------------------------------------


 

the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder  within two Business Days
following the date when due, (b) has notified the Borrower, the Administrative
Agent, or any other Lender in writing or has made a public statement to the
effect, that it does not intend to comply with its funding obligations hereunder
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law or become the
subject of a Bail-In Action, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or Federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.16(b)) upon delivery of written notice of such determination to the
Borrower and each Lender.

 

“Designated Joint Venture” means Mountain Valley Pipeline and, if so elected by
the Borrower, (i) Strike Force, to the extent acquired by the Borrower or any
Subsidiary, and (ii) with the prior written consent of the Administrative Agent,
one or more of its non-wholly owned subsidiaries, whether owned on the Closing
Date or created or acquired after the Closing Date (it being understood for the
avoidance of doubt that if Strike Force shall become a wholly owned Subsidiary,
the Borrower may elect to thereafter have such entity treated as a Subsidiary
rather than as a Designated Joint Venture for all purposes under this
Agreement).

 

“Designated Rating Agency” means S&P, Moody’s and/or Fitch.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
the Borrower or any Subsidiary (including the Capital Stock of any Subsidiary),
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Documentation Agents” means Deutsche Bank Securities Inc. and PNC Bank,
National Association.

 

“Dollar” and “$” mean lawful money of the United States.

 

8

--------------------------------------------------------------------------------


 

“Domestic” means organized under the laws of any state of the United States.

 

“Drop-Down Acquisition” means the acquisition by the Borrower or one or more of
its Subsidiaries, in a single transaction or in a series of related
transactions, of property or assets from another Person (other than the Borrower
or any of its Subsidiaries), so long as the property or assets being acquired is
engaged or used (or intended to be used), as applicable, primarily in the
midstream energy business.

 

“Drop-Down Commitment” means, (i) with respect to each Lender listed on Schedule
2.01(a), the amount set forth opposite such Lender’s name on such Schedule under
the column headed “Drop-Down Commitments”, and (ii) with respect to any assignee
which becomes a Lender pursuant to Section 10.07(b), the amount of the
transferor Lender’s Drop-Down Commitment assigned to it pursuant to
Section 10.07(b), in each case as such amount may be adjusted from time to time
pursuant to this Agreement; provided that, if the context so requires, the term
“Drop-Down Commitment” means the obligation of a Lender to extend credit up to
such amount to the Borrower hereunder.

 

“Drop-Down Loan” means any loan made to the Borrower pursuant to
Section 2.01(b).

 

“Drop-Down Transaction” means one or more Drop-Down Acquisitions of certain
midstream assets located in Ohio and West Virginia from EQT Corporation and its
subsidiaries for aggregate consideration of approximately $1.5 billion in cash
and Capital Stock of the Borrower.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” has the meaning specified in Section 10.07(h).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Substances, (c) exposure to any Hazardous Substances,
(d) the release or threatened release of any Hazardous Substances into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

9

--------------------------------------------------------------------------------


 

“EQGP” means EQT GP Holdings, LP.

 

“Equity Issuance” means any issuance by the Borrower of Capital Stock to any
Person that is not the Borrower or any Subsidiary thereof (including, without
limitation, in connection with the exercise of options or warrants or the
conversion of any debt securities to equity) in a public offering or private
placement.  The term “Equity Issuance” shall not include (A) any Disposition,
(B) any Debt Issuance, or (C) any issuance by the Borrower of Capital Stock to
EQT Corporation pursuant to that certain Omnibus Agreement, dated as of July 2,
2012, among EQT Corporation, the Borrower and the General Partner, as in effect
from time to time.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Rate” means, subject to the implementation of a Replacement Rate in
accordance with Section 3.03(b):

 

(a)           with respect to any Eurodollar Rate Loan for the Interest Period
applicable to such Eurodollar Rate Loan, the rate per annum determined by the
Administrative Agent by dividing (the resulting quotient rounded upwards, if
necessary, to the nearest 1/100th of 1% per annum) (i) the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Bloomberg Page BBAM1 (or any applicable successor page) at approximately 11:00
a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period (rounded upward, if necessary, to the nearest 1/100th
of 1%), or, if for any reason such rate does not appear on Bloomberg
Page BBAM1(or any applicable successor page), then a rate as shall be determined
by the Administrative Agent to be the arithmetic average of the rate per annum
at which deposits in Dollars in minimum amounts of at least $5,000,000 would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period, by (ii) a number equal to 1.00 minus the LIBOR Reserve
Percentage.  The Eurodollar Rate applicable to Eurodollar Rate Loans may also be
expressed by the following formula:

 

Eurodollar Rate =

London interbank offered rate quoted by Bloomberg
or appropriate successor as shown on Bloomberg Page BBAM1

 

1.00 - LIBOR Reserve Percentage

 

(b)           with respect to any Base Rate Loan, the rate per annum determined
by the Administrative Agent by dividing (the resulting quotient rounded upwards,
if necessary, to the nearest 1/100th of 1% per annum) (i) the rate for deposits
in Dollars in minimum amounts of at least $5,000,000 for a period equal to one
month (commencing on the date of determination of such interest rate) which
appears on the Bloomberg Page BBAM1 (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day
(rounded upward, if necessary,

 

10

--------------------------------------------------------------------------------


 

to the nearest 1/100th of 1%), or, if for any reason such rate does not appear
on Bloomberg Page BBAM1 (or any applicable successor page), then a rate as shall
be determined by the Administrative Agent to be the arithmetic average of the
rate per annum at which deposits in Dollars in minimum amounts of at least
$5,000,000 would be offered by first class banks in the London interbank market
to the Administrative Agent at approximately 11:00 a.m. (London time) on such
date of determination for a period equal to one month commencing on such date of
determination, by (ii) a number equal to 1.00 minus the LIBOR Reserve
Percentage. The Eurodollar Rate applicable to Base Rate Loans may also be
expressed by the following formula:

 

Eurodollar Rate =

London interbank offered rate quoted by Bloomberg
or appropriate successor as shown on Bloomberg Page BBAM1

 

1.00 - LIBOR Reserve Percentage

 

The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate Loan
that is outstanding on the effective date of any change in the LIBOR Reserve
Percentage as of such effective date.  The Administrative Agent shall give
prompt notice to the Borrower of the Eurodollar Rate as determined or adjusted
in accordance herewith, which determination shall be conclusive absent manifest
error.

 

If the Eurodollar Rate shall be less than zero (0), such rate shall be deemed to
be zero (0) for all purposes of this Agreement.  Unless otherwise specified in
any amendment to this Agreement entered into in accordance with Section 3.03(b),
in the event that a Replacement Rate with respect to the Eurodollar Rate is
implemented then all references herein to the Eurodollar Rate shall be deemed
references to such Replacement Rate.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate of interest
based on the Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes (including, for the avoidance of doubt, the Pennsylvania capital
stock and foreign franchise Tax) and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. Federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment or otherwise under a Loan Document pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
or becomes a Lender hereunder (other than pursuant to an assignment request by
the Borrower under Section 10.16) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 3.01(b),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(f), (d) any U.S. Federal
withholding Taxes imposed under FATCA and (e) any interest, fines, or penalties
applicable to Taxes, and any additions to Tax, in each case that are owing by
any Recipient as a result of such Recipient’s gross negligence or willful
misconduct.

 

11

--------------------------------------------------------------------------------


 

“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated as of July 31, 2017 among the Borrower, the lenders party
thereto and Wells Fargo Bank, National Association, as administrative agent, as
amended, amended and restated, supplemented or otherwise modified and in effect
from time to time.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System on such day (or, if such day is not a
Business Day, for the immediately preceding Business Day), as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day,
provided that if such rate is not so published for any day which is a Business
Day, the average of the quotation for such day on such transactions received by
the Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent.

 

“Fee Letters” means, collectively, (i) the letter agreement, dated April 11,
2018 among the Borrower, Wells Fargo Securities, LLC and Wells Fargo and
(ii) the letter agreement, dated April 25, 2018 among the Borrower, Bank of
America, N.A. and Merrill Lynch Pierce Fenner & Smith Incorporated.

 

“Fitch” means Fitch Ratings Inc. and any successor thereto.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” has the meaning specified in Section 10.07(h).

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“General Commitment” means, (i) with respect to each Lender listed on Schedule
2.01(a), the amount set forth opposite such Lender’s name on such Schedule under
the column headed “General Commitments”, and (ii) with respect to any assignee
which becomes a Lender pursuant to Section 10.07(b), the amount of the
transferor Lender’s General Commitment assigned to it pursuant to
Section 10.07(b), in each case as such amount may be adjusted from time to time
pursuant to this Agreement; provided that, if the context so requires, the term
“General Commitment” means the obligation of a Lender to extend credit up to
such amount to the Borrower hereunder.

 

“General Loan” means any loan made to the Borrower pursuant to Section 2.01(a).

 

“General Partner” means EQT Midstream Services, LLC, a Delaware limited
liability company (including any permitted successors and assigns under the
Partnership Agreement) or any other Person

 

12

--------------------------------------------------------------------------------


 

that becomes the general partner of the Borrower so long as such Person is a
Subsidiary of EQT Corporation or of a Permitted Transferee.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Debt or other obligation
of the payment or performance of such Debt or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Debt or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Debt or other obligation of the payment or performance thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Debt or other
obligation of any other Person, whether or not such Debt or other obligation is
assumed by such Person.  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.

 

“Hazardous Substances” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indemnified Liabilities” has the meaning set forth in Section 10.05(a).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitees” has the meaning set forth in Section 10.05(a).

 

“Information” has the meaning set forth in Section 10.08.

 

“Insurance and Condemnation Event” means the receipt by Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any

 

13

--------------------------------------------------------------------------------


 

Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

 

“Interest Period” means, with respect to any Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, or such other periods as agreed to by all of the relevant
Lenders, as selected by the Borrower in its Loan Notice; provided that:

 

(i)            any Interest Period applicable to any Eurodollar Rate Loan which
would otherwise end on a day that is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day;

 

(ii)           any Interest Period applicable to any Eurodollar Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to the provisions of clause (i) above, end on
the last Business Day of the calendar month at the end of such Interest Period;
and

 

(iii)          no Interest Period shall extend beyond the Maturity Date.

 

“Investment Grade Rating” means (a) a BBB- rating or higher from S&P, (b) a Baa3
rating or higher from Moody’s or (c) a BBB- rating or higher from Fitch.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lenders” means the Persons listed on Schedule 2.01(a) and any other Person that
shall have become a Lender hereunder pursuant to an Assignment and Assumption or
other documentation contemplated hereby, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption or other
documentation contemplated hereby.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“LIBOR Reserve Percentage” means, for any day, the percentage (expressed as a
decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the FRB (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
basic, supplemental or emergency reserves) in respect of eurocurrency
liabilities or any similar category of liabilities for a member bank of the
Federal Reserve System in New York City.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title

 

14

--------------------------------------------------------------------------------


 

retention agreement, and any financing lease having substantially the same
economic effect as any of the foregoing).

 

“Loan Documents” means this Agreement, each Note, and the Fee Letters.

 

“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other or (c) a continuation of Eurodollar Rate Loans,
pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A.

 

“Loans” means a collective reference to the General Loans, the Drop-Down Loans
and the RMP Loans, and “Loan” means any of such Loans.

 

“Master Agreement” has the meaning set forth in the definition of Swap Contract.

 

“Material Adverse Effect” means (a) a material adverse change in the operations,
business or financial condition of the Borrower and its Consolidated
Subsidiaries, taken as a whole, (b) a material impairment of the ability of the
Borrower to perform its obligations under any Loan Document to which it is a
party or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Borrower of any Loan Document to which it
is a party.

 

“Material Debt” means Debt (other than the Loans) of the Borrower and one or
more Subsidiaries, arising in one or more related or unrelated transactions, in
an aggregate principal or face amount exceeding $25,000,000.

 

“Material Disposition” means the Disposition by any Person, in a single
transaction or in a series of related transactions, of either (a) property or
assets constituting a business unit or division of such Person to another Person
or (b) a majority or greater of the securities having ordinary voting power for
the election of directors, managing general partners or the equivalent of a
Subsidiary of such Person to another Person, in each case whether or not
involving a merger or consolidation with such other Person.

 

“Material Plan” means, at any time, a Plan or Plans having aggregate Unfunded
Liabilities in excess of $25,000,000.

 

“Material Subsidiary” means any Domestic Subsidiary of Borrower for which
(i) its assets and the assets of its consolidated Subsidiaries comprise more
than 5% of the assets of the Borrower and its consolidated Subsidiaries, or
(ii) its revenue and the revenue of its consolidated Subsidiaries comprise more
than 5% of the revenue of the Borrower and its consolidated Subsidiaries, in
each case determined on a consolidated basis in accordance with GAAP as of the
end of the most recent fiscal year.

 

“Maturity Date” means the earlier of (a) the Stated Maturity Date and (b) the
effective date of any other termination or cancellation of all outstanding
Commitments and acceleration of all outstanding Loans made under this Agreement.

 

“Maximum Rate” has the meaning specified in Section 10.10.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mountain Valley Pipeline” means, collectively, Mountain Valley Pipeline, LLC, a
Delaware limited liability company, any successor thereof and any Subsidiary
thereof.

 

15

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means, at any time, an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions, or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any member of the ERISA Group) at least two
of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.

 

“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition or
Insurance and Condemnation Event, the gross proceeds actually received by the
Borrower or any of its Subsidiaries therefrom (including any cash, Cash
Equivalents, deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, as and when received but specifically excluding any
proceeds from an Insurance and Condemnation Event that are to be used to fund
the restoration or replacement of the property that was subject to such
Insurance and Condemnation Event within one hundred and eighty days of such
Insurance and Condemnation Event) after the Closing Date less the sum of (i) all
Taxes assessed by, or reasonably estimated to be payable to, a Governmental
Authority as a result of such transaction, (ii) all out-of-pocket fees and
expenses incurred in connection with such transaction or event and (iii) the
principal amount of, premium, if any, and interest on any Debt secured by a Lien
on the asset (or a portion thereof) Disposed of, which Debt is required to be
repaid in connection with such transaction or event, and (b) with respect to any
Equity Issuance or Debt Issuance, the gross cash proceeds actually received by
the Borrower or any of its Subsidiaries therefrom after the Closing Date less
all out-of-pocket underwriting discounts and commissions and other fees and
expenses incurred in connection therewith.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of each Lender or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any the Borrower or any Affiliate of the Borrower
of any proceeding under any Debtor Relief Laws naming such Person as the debtor
in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

16

--------------------------------------------------------------------------------


 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient (or an agent
or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document except (i) any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 10.16) and (ii) any interest, fines, or penalties applicable to Taxes,
and any additions to Tax, in each case that are owing by any Recipient as a
result of such Recipient’s gross negligence or willful misconduct.

 

“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of Loans after giving effect to any borrowings and prepayments or
repayments of Loans occurring on such date.

 

“Participant” has the meaning specified in Section 10.07(d).

 

“Participant Register” has the meaning specified in Section 10.07(d).

 

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of EQT Midstream Partners, LP dated as of July 2, 2012 among
the General Partner and EQT Midstream Investments, LLC, a Delaware limited
liability company, as amended through the Closing Date and as further modified
from time to time in a manner not prohibited by this Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any member of the ERISA Group and is either covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Code.

 

“Permitted Transferee” means a Subsidiary of EQT Corporation all or part of the
equity interests in which are distributed or otherwise transferred, directly or
indirectly, to the holders of one or more classes of EQT Corporation’s capital
stock.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

17

--------------------------------------------------------------------------------


 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

 

“Platform” has the meaning set forth in Section 6.01.

 

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the sum of (x) such Lender’s Commitment at such time (as
adjusted from time to time in accordance with the provisions of this Agreement)
and (y) such Lender’s aggregate outstanding Loans at such time, and the
denominator of which is the sum of (x) the Aggregate Commitment at such time and
(y) the aggregate outstanding Loans of all Lenders at such time.  When a
Defaulting Lender shall exist, “Pro Rata Share” shall be calculated without
including any Defaulting Lender’s Commitment or Loans.  The initial Pro Rata
Shares of each Lender are set forth opposite the name of such Lender on
Schedule 2.01(a) or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Debt Ratings” has the meaning set forth in the definition of “Applicable
Rate.”

 

“Public Lender” has the meaning specified in Section 6.01.

 

“Qualified Acquisition” means an Acquisition by the Borrower or any Subsidiary,
the aggregate purchase price for which, when combined with the aggregate
purchase price for all other Acquisitions by the Borrower and its Subsidiaries
in any rolling 12-month period, is greater than or equal to $25,000,000.

 

“Qualified Project” means the construction or expansion of any capital project
of the Borrower or any of its Subsidiaries, the aggregate capital cost of which
exceeds $10,000,000.

 

“Qualified Project EBITDA Adjustments” shall mean, with respect to each
Qualified Project:

 

(a)           prior to the Commercial Operation Date of a Qualified Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Qualified
Project) of an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA of the Borrower and its Subsidiaries attributable
to such Qualified Project for the first 12-month period following the scheduled
Commercial Operation Date of such Qualified Project (such amount to be
determined based on customer commitments and related contracts in connection
with such Qualified Project, the creditworthiness of the other parties to such
contracts, and projected revenues from such contracts, capital costs and
expenses, scheduled Commercial Operation Date and other reasonable factors
deemed appropriate by the Administrative Agent), which may, at the Borrower’s
option, be added to actual Consolidated EBITDA for the Borrower and its
Subsidiaries for the fiscal quarter in which construction of such Qualified
Project commences and for each fiscal quarter thereafter until the Commercial
Operation Date of such Qualified Project (including the fiscal quarter in which
such Commercial Operation Date occurs, but net of any actual Consolidated EBITDA
of the Borrower and its Subsidiaries attributable to such Qualified Project
following such Commercial Operation Date); provided that if the actual
Commercial Operation Date does

 

18

--------------------------------------------------------------------------------


 

not occur by the scheduled Commercial Operation Date, then the foregoing amount
shall be reduced, for quarters ending after the scheduled Commercial Operation
Date to (but excluding) the first full quarter after its actual Commercial
Operation Date, by the following percentage amounts depending on the period of
delay (based on the period of actual delay or then-estimated delay, whichever is
longer): (i) 90 days or less, 0%, (ii) longer than 90 days, but not more than
180 days, 25%, (iii) longer than 180 days but not more than 270 days, 50%, and
(iv) longer than 270 days, 100%; and

 

(b)           thereafter, actual Consolidated EBITDA of the Borrower and its
Subsidiaries attributable to such Qualified Project for each full fiscal quarter
after the Commercial Operation Date, plus the amount approved by Administrative
Agent pursuant to Part (a) above as the projected Consolidated EBITDA of
Borrower and its Subsidiaries attributable to such Qualified Project for the
fiscal quarters constituting the balance of the full four fiscal quarter period
following such Commercial Operation Date; provided, in the event the actual
Consolidated EBITDA of the Borrower and its Subsidiaries attributable to such
Qualified Project for any full fiscal quarter after the Commercial Operation
Date shall materially differ from the projected Consolidated EBITDA approved by
Administrative Agent pursuant to Part (a) above for such fiscal quarter, the
projected Consolidated EBITDA of Borrower and its Subsidiaries attributable to
such Qualified Project for any remaining fiscal quarters included in the
foregoing calculation shall be redetermined in the same manner as set forth in
Part (a) above, such amount to be approved by the Administrative Agent, which
may, at the Borrower’s option, be added to actual Consolidated EBITDA for the
Borrower and its Subsidiaries for such fiscal quarters.

 

Notwithstanding the foregoing, no such additions shall be allowed with respect
to any Qualified Project unless:

 

(1)           not later than 30 days prior to the delivery of any certificate
required by the terms and provisions of Section 6.01(c) to the extent Qualified
Project EBITDA Adjustments will be made to Consolidated EBITDA in determining
compliance with Section 7.02, the Borrower shall have delivered to the
Administrative Agent written pro forma projections of Consolidated EBITDA of the
Borrower and its Subsidiaries attributable to such Qualified Project; and

 

(2)           prior to the date such certificate is required to be delivered,
the Administrative Agent shall have approved (such approval not to be
unreasonably withheld) such projections and shall have received such other
information and documentation as the Administrative Agent may reasonably
request, all in form and substance satisfactory to the Administrative Agent, and
the aggregate amount of all Qualified Project EBITDA Adjustments during any
period shall be limited to 20% of the total actual Consolidated EBITDA of the
Borrower and its Subsidiaries for such period (which total actual Consolidated
EBITDA shall be determined without including any Qualified Project EBITDA
Adjustments).

 

“Recipient” means the Administrative Agent or any Lender, as applicable.

 

“Register” has the meaning set forth in Section 10.07(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

19

--------------------------------------------------------------------------------


 

“Replacement Rate” has the meaning assigned thereto in Section 3.03(b).

 

“Reportable Compliance Event” shall mean that the Borrower, any of its
Subsidiaries, or any Senior Officer or director of the Borrower or any of its
Subsidiaries becomes a Sanctioned Person, or is charged by indictment, criminal
complaint or similar charging instrument, arraigned, or custodially detained in
connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or has knowledge of facts or circumstances to the effect
that it is reasonably likely that any aspect of its operations is in actual or
probable violation of any Anti-Terrorism Law.

 

“Request for Credit Extension” means with respect to a Borrowing, conversion or
continuation of Loans, a Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having
greater than 50% of the sum of (i) the Aggregate Commitments and (ii) the
aggregate outstanding Loans; provided that the Commitment of, and the portion of
the Commitments and Loans held or deemed held by any Defaulting Lender, shall be
excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, executive vice president, senior vice president, chief
financial officer, principal accounting officer, secretary, treasurer or
assistant treasurer of such Person.  Any document delivered hereunder that is
signed by a Responsible Officer of the General Partner, on behalf of the
Borrower, shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of the Borrower
and such Responsible Officer shall be conclusively presumed to have acted on
behalf of the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to Capital Stock of the Borrower, or
any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Capital Stock
or on account of any return of capital to the Borrower’s partners, members or
stockholders (or the equivalent Person thereof), or any setting apart of funds
or assets for any of the foregoing.

 

“RMP” means Rice Midstream Partners LP, a Delaware limited partnership, and its
successors.

 

“RMP Commitment” means,  (i) with respect to each Lender listed on Schedule
2.01(a), the amount set forth opposite such Lender’s name on such Schedule under
the column headed “RMP Commitments”, and (ii) with respect to any assignee which
becomes a Lender pursuant to Section 10.07(b), the amount of the transferor
Lender’s RMP Commitment assigned to it pursuant to Section 10.07(b), in each
case as such amount may be adjusted from time to time pursuant to this
Agreement; provided that, if the context so requires, the term “RMP Commitment”
means the obligation of a Lender to extend credit up to such amount to the
Borrower hereunder.

 

“RMP Loan” means any loan made to the Borrower pursuant to Section 2.01(c).

 

“RMP Merger and Refinancing Transaction” means a transaction or series of
related transactions pursuant to which (i) all existing Debt for borrowed money
of RMP and its subsidiaries is repaid or refinanced, including the payment in
full of RMP’s existing revolving credit facility and the termination of all
commitments of the lenders party thereto to make any further extensions of
credit thereunder, and (ii) RMP is merged with or into the Borrower or a
subsidiary thereof, as a result of which merger RMP and its subsidiaries become
subsidiaries of the Borrower.

 

20

--------------------------------------------------------------------------------


 

“S&P” means S&P Global Inc., a subsidiary of The McGraw-Hill Companies, Inc. and
any successor thereto.

 

“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

 

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Senior Officer” means the chief executive officer, president, executive vice
president, senior vice president, chief financial officer or treasurer of the
Borrower.

 

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and
(e) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured.  In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed as the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Stated Maturity Date” means April 24, 2019.

 

“Strike Force” means, collectively, Strike Force Midstream LLC, a Delaware
limited liability company, any successor thereof and any Subsidiary thereof.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.  Notwithstanding the above, it is understood and agreed that a
Designated Joint Venture shall not be a “Subsidiary” of the Borrower for
purposes of this Agreement (subject to the parenthetical in the definition of
“Designated Joint Venture”).  For the avoidance of doubt, neither the income
(except as specifically permitted pursuant to clause (c) of the definition of
Consolidated EBITDA) nor the Debt (unless such Debt is recourse to the Borrower
or a Subsidiary, other than Debt of the Borrower or a Subsidiary solely

 

21

--------------------------------------------------------------------------------


 

resulting from a pledge of the membership interests or other equity interests in
a Designated Joint Venture owned by the Borrower or such Subsidiary securing
indebtedness of such Designated Joint Venture) of a Designated Joint Venture
shall be included for purposes of calculating the financial covenant set forth
in Section 7.02 of this Agreement.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, futures contracts traded on or
subject to the rules of a designated contract market, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, any North American Energy Standard Board Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon the
average of at least two mid-market or other readily available commercially
reasonable quotations provided by any leading dealer in such Swap Contracts (one
of which may be a Lender or an Affiliate of a Lender).

 

“Syndication Agent” means Bank of America, N.A.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

 

“Total Drop-Down Outstandings” means, on any date a determination thereof is to
be made, the aggregate Outstanding Amount of all Drop-Down Loans.

 

“Total General Outstandings” means, on any date a determination thereof is to be
made, the aggregate Outstanding Amount of all General Loans.

 

“Total Outstandings” means, on any date a determination thereof is to be made,
the aggregate Outstanding Amount of all General Loans, Drop-Down Loans and RMP
Loans.

 

22

--------------------------------------------------------------------------------


 

“Total RMP Outstandings” means, on any date a determination thereof is to be
made, the aggregate Outstanding Amount of all RMP Loans.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

 

“United States” and “U.S.” mean the United States of America.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(f).

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors (or similar
governing body) of such Person.

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02.                     Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 (i)                                     The
words “herein,” “hereto,” “hereof” and “hereunder” and words of similar import
when used in any Loan Document shall refer to such Loan Document as a whole and
not to any particular provision thereof.

 

(ii)                                  Article, Section, Exhibit and Schedule
references are to the Loan Document in which such reference appears.

 

(iii)                               The term “including” is by way of example
and not limitation.

 

23

--------------------------------------------------------------------------------


 

(iv)                              The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(v)                                 The word “will” shall be construed to have
the same meaning and effect as the word “shall.”

 

(vi)                              Unless the context requires otherwise, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns.

 

(vii)                           The words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”

 

(d)                                 Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03.                     Accounting Terms.

 

(a)                                 All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time.

 

(b)                                 If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

(c)                                  Calculations.  Notwithstanding anything in
this Agreement to the contrary:

 

(i)                                     For purposes of calculating compliance
with the financial covenant set forth in Section 7.02, with respect to all
Acquisitions and Material Dispositions subsequent to the Closing Date,
Consolidated EBITDA, Consolidated Interest Charges and Consolidated Debt with
respect to such newly acquired assets shall be calculated on a pro forma basis
as if such Acquisition or Material Disposition had occurred at the beginning of
the applicable twelve month period of determination.

 

24

--------------------------------------------------------------------------------


 

(ii)                                  For purposes of calculating compliance
with the financial covenant set forth in Section 7.02, Consolidated EBITDA may
include, at Borrower’s option, any Qualified Project EBITDA Adjustments as
provided in the definition thereof.

 

1.04.                     Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05.                     References to Agreements and Laws.  Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

1.06.                     Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

ARTICLE II

 

THE COMMITMENTS AND BORROWINGS

 

2.01.                     The Loans.

 

(a)                                 General Loans. Subject to the terms and
conditions of this Agreement, each Lender severally agrees to make General Loans
to the Borrower during the Availability Period in a principal amount not to
exceed such Lender’s General Commitment immediately prior to the making of such
General Loans.  The Borrower may not request more than eight (8) Borrowings of
General Loans hereunder as follows: (A) not more than five (5) Borrowings of
General Loans may be requested at any time during the Availability Period and
the proceeds of which may be used for any of the purposes set forth in
Section 6.07, (B) not more than two (2) Borrowings of General Loans may be
requested to be made together with, and the use of proceeds of which shall be
limited as set forth in Section 6.07 to the same extent as, the Borrowing of
Drop-Down Loans pursuant to Section 2.01(b), and (C) not more than one
(1) Borrowing of General Loans may be requested to be made together with, and
the use of proceeds of which shall be limited as set forth in Section 6.07 to
the same extent as, the Borrowing of RMP Loans pursuant to Section 2.01(c). Each
Lender’s General Commitment shall (x) be reduced by the aggregate principal
amount of such Lender’s General Loans made on each applicable date of Borrowing
of General Loans and (y) terminate on and as of the earlier to occur of 5:00
p.m. on (A) the last day of the Availability Period, and (B) the applicable date
of the last Borrowing of General Loans permitted under this Section 2.01(a).

 

(b)                                 Drop-Down Loans.  Subject to the terms and
conditions of this Agreement, each Lender severally agrees to make Drop-Down
Loans to the Borrower during the Availability Period in a principal amount not
to exceed such Lender’s Drop-Down Commitment immediately prior to the making of
such Drop-Down Loans.  The Borrower may not request more than two (2) Borrowings
of Drop-Down Loans hereunder.  The proceeds of any Drop-Down Loan shall be used
solely for the purposes described in clause (iv) of the first sentence of
Section 6.07.  Each

 

25

--------------------------------------------------------------------------------


 

Lender’s Drop-Down Commitment shall (x) be reduced by the aggregate principal
amount of such Lender’s Drop-Down Loans made on each applicable date of
Borrowing of Drop-Down Loans and (y) terminate on and as of the earlier to occur
of 5:00 p.m. on (A) the last day of the Availability Period, and (B) the
applicable date of the last Borrowing of Drop-Down Loans permitted under this
Section 2.01(b).

 

(c)                                  RMP Loans.  Subject to the terms and
conditions of this Agreement, each Lender severally agrees to make an RMP Loan
to the Borrower during the Availability Period in a principal amount not to
exceed such Lender’s RMP Commitment immediately prior to the making of such RMP
Loan.  The Borrower may not request more than one (1) Borrowing of RMP Loans
hereunder.  The proceeds of any RMP Loan shall be used solely for the purposes
described in clause (v) of the first sentence of Section 6.07.  Each Lender’s
RMP Commitment shall (x) be reduced by the aggregate principal amount of such
Lender’s RMP Loan made on the applicable date of Borrowing of such RMP Loan and
(y) terminate on and as of the earlier to occur of 5:00 p.m. on (A) the last day
of the Availability Period, and (B) the applicable date of the last Borrowing of
RMP Loans permitted under this Section 2.01(c).

 

(d)                                 Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.  Once repaid or prepaid, no Loan may be
reborrowed.

 

2.02.                     Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon the Borrower’s delivery to the Administrative Agent of an
irrevocable written Loan Notice, appropriately completed and signed by a
Responsible Officer of the General Partner, on behalf of the Borrower, which may
be delivered via facsimile; provided that any Loan Notice for a Borrowing of
Loans may be conditioned upon the occurrence of the Closing Date or the
consummation of the Drop-Down Transaction or the RMP Merger and Refinancing
Transaction, as applicable, on or prior to the proposed date of such Borrowing. 
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans.  Each Borrowing of, conversion or continuation
of Loans shall be in a principal amount of $2,000,000 or a whole multiple of
$500,000 in excess thereof.  Each Loan Notice shall specify (i) whether the
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto and (vi) if applicable, whether such Borrowing will consist of
General Loans, Drop-Down Loans or RMP Loans.  If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans.  Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans.  If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

 

26

--------------------------------------------------------------------------------


 

(b)                                 Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its Pro
Rata Share of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each applicable Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection.  Each Lender shall make the amount
of the applicable Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice.  Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Credit Extension, Section 4.01), the Administrative Agent shall make
all funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Wells Fargo with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  The determination of the Eurodollar Rate by the Administrative Agent
shall be conclusive in the absence of manifest error.  At any time that Base
Rate Loans are outstanding, the Administrative Agent shall notify the Borrower
and the Lenders of any change in Wells Fargo’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than fifteen Interest Periods in
effect with respect to Loans (unless such limit has been waived by the
Administrative Agent in its sole discretion).

 

2.03.                     Reserved.

 

2.04.                     Reserved.

 

2.05.                     Prepayments.

 

(a)                                 Voluntary Prepayments.  The Borrower may,
upon notice to the Administrative Agent, at any time or from time to time
voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans pursuant to this Section 2.05(a) and (B) on the date of
prepayment of Base Rate Loans pursuant to this Section 2.05(a); (ii) any
prepayment of Eurodollar Rate Loans pursuant to this Section 2.05(a) shall be in
a principal amount of $2,000,000 or a whole multiple of $500,000 in excess
thereof, and (iii) any prepayment of Base Rate Loans pursuant to this
Section 2.05(a) shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount of any Class of Loans then outstanding.  Each such notice of voluntary
prepayment pursuant to this Section 2.05(a) shall specify (x) the date and
amount of such prepayment, (y) whether such Loans to be prepaid are General
Loans, Drop-Down Loans and/or RMP Loans, and (z) the Type(s) of Loans to be
prepaid.  The Administrative

 

27

--------------------------------------------------------------------------------


 

Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein; provided that, a notice of prepayment of all or any part of
the outstanding Loans pursuant to this Section 2.05(a) may state that such
notice is conditioned upon the effectiveness of other credit facilities or any
incurrence or issuance of debt or equity or the occurrence of any other
transaction, in which case such notice may be revoked, subject to Section 3.05,
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Any prepayment of
Eurodollar Rate Loans pursuant to this Section 2.05(a) shall be accompanied by
all accrued interest thereon, together with any additional amounts required
pursuant to Section 3.05.  Each such prepayment of Loans pursuant to this
Section 2.05(a) shall be applied to the Class of Loans of the Lenders specified
in the applicable notice of prepayment and in accordance with their respective
Pro Rata Share.

 

(b)                                 Mandatory Prepayments / Commitment
Reductions.

 

(i)                                     Debt Issuances.  The Borrower shall make
mandatory principal prepayments of the applicable Loans and/or reductions in the
applicable Aggregate Commitment in the manner set forth in clause (v) below in
an amount equal to one hundred percent (100%) of the aggregate Net Cash Proceeds
from any Debt Issuance other than from (i) any intercompany Debt of the Borrower
or any of its Subsidiaries, (ii) any Debt of the Borrower or any of its
Subsidiaries incurred under the Existing Credit Agreement or one or more other
revolving credit facilities (including, with respect to the Existing Credit
Agreement, any amendments, upsizings, renewals, extensions, refinancings or
replacements thereof), in an aggregate amount not to exceed $1,500,000,000),
(iii) any commercial paper issued in the ordinary course of business, and
(iv) short-term working capital facilities and ordinary-course capital lease,
purchase money and equipment financings.

 

(ii)                                  Equity Issuances.  The Borrower shall make
mandatory principal prepayments of the applicable Loans and/or reductions in the
applicable Aggregate Commitment in the manner set forth in clause (v) below in
an amount equal to one hundred percent (100%) of the aggregate Net Cash Proceeds
from any Equity Issuance other than from the exercise of stock options issued as
part of employee compensation or other similar benefit or incentive
arrangements.

 

(iii)                               Dispositions.  The Borrower shall make
mandatory principal prepayments of the applicable Loans and/or reductions in the
applicable Aggregate Commitment in the manner set forth in clause (v) below in
an amount equal to one hundred percent (100%) of the aggregate Net Cash Proceeds
from any Disposition (other than (x) Dispositions of obsolete or unused assets,
and (y) Dispositions in the ordinary course of business), to the extent that the
aggregate amount of such Net Cash Proceeds received from such Dispositions
exceeds $100,000,000.

 

(iv)                              MVP Distributions.  The Borrower shall make
mandatory principal prepayments of the applicable Loans and/or reductions in the
applicable Aggregate Commitment in the manner set forth in clause (v) below in
an amount equal to one hundred percent (100%) of the positive difference, if
any, of (A) the aggregate amount of cash distributions received by Borrower or
any of its Subsidiaries from Mountain Valley Pipeline in connection with the
issuance of any Debt for borrowed money by Mountain

 

28

--------------------------------------------------------------------------------


 

Valley Pipeline, minus (B) the amount of any remaining capital contributions
that the Borrower or any of its Subsidiaries are obligated to make to Mountain
Valley Pipeline (including to meet budgeted expenditures) at the time such cash
distributions are received.

 

(v)                                 Notice; Manner of Payment.  Upon the
occurrence of any event triggering a mandatory prepayment or commitment
reduction pursuant to this Section 2.05(b), the Borrower shall promptly deliver
a notice of prepayment or commitment reduction to the Administrative Agent, and
upon receipt of such notice, the Administrative Agent shall promptly so notify
the Lenders.  Any prepayment or commitment reduction required under this
Section 2.05(b) shall be made or become effective within three (3) Business Days
after the date of receipt of the applicable Net Cash Proceeds.  Each prepayment
or commitment reduction under this Section 2.05(b) shall be applied as follows: 
first, to ratably prepay the Total Drop-Down Outstandings and the Total RMP
Outstandings, if any, until such Total Drop-Down Outstandings and Total RMP
Outstandings have been fully repaid, and second, to the extent of any excess, to
prepay any Class of Loans or permanently reduce any Class of Commitments as
specified by the Borrower in the applicable notice of prepayment or commitment
reduction or otherwise on or prior to the date on which such prepayment or
commitment reduction is required to occur.  In the event that the Borrower does
not so specify how such prepayments or commitment reductions are to be applied,
such amounts shall be applied first, to ratably prepay the Total Drop-Down
Outstandings and the Total RMP Outstandings, if any, until such Total Drop-Down
Outstandings and Total RMP Outstandings have been fully repaid, second, to
prepay the Total General Outstandings, if any, until such General Outstandings
have been fully repaid, and third, in the event that all outstanding Loans have
been prepaid, (x) except in the case of a commitment reduction required pursuant
to Section 2.05(b)(iv), to ratably reduce the remaining Commitments of each
Class and (y) in the case of a commitment reduction required pursuant to
Section 2.05(b)(iv), to reduce any remaining General Commitments (and any excess
required commitment reduction remaining after the General Commitments have been
reduced to zero shall be applied to ratably reduce the remaining Commitments of
each other Class).

 

(vi)                              Prepayment of Loans.  Any prepayment of Loans
pursuant to this Section 2.05(b) shall be without premium or penalty, and any
such prepayment of Eurodollar Rate Loans shall be accompanied by all accrued
interest thereon, together with any additional amounts required to be paid
pursuant to Section 3.05 in connection with a prepayment of Loans pursuant to
this Section 2.05(b).

 

(c)                                  If for any reason the initial closing of
the Drop-Down Transaction has not been consummated within five (5) Business Days
after the first Borrowing of Drop-Down Loans, the Borrower shall immediately
prepay all outstanding Drop-Down Loans, together with all accrued and unpaid
interest thereon.

 

(d)                                 If for any reason the final closing of the
Drop-Down Transaction has not been consummated within five (5) Business Days
after the second Borrowing of Drop-Down Loans, if any, the Borrower shall
immediately prepay all outstanding Drop-Down Loans, together with all accrued
and unpaid interest thereon.

 

(e)                                  If for any reason the RMP Merger and
Refinancing Transaction has not been consummated within five (5) Business Days
after the Borrowing of the RMP Loans, the Borrower

 

29

--------------------------------------------------------------------------------


 

shall immediately prepay all outstanding RMP Loans, together with all accrued
and unpaid interest thereon.

 

2.06.                     Voluntary Termination or Reduction of Commitments. 
The Borrower may, upon notice to the Administrative Agent, voluntarily terminate
the Aggregate Commitment, or from time to time permanently reduce the Aggregate
Commitment; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. three Business Days prior to the
date of termination or reduction and shall specify the Class of Commitments to
be terminated or reduced, and (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof; provided further that, a notice of termination or reduction of the
Aggregate Commitment may state that such notice is conditioned upon the
effectiveness of other credit facilities or any incurrence or issuance of debt
or equity or the occurrence of any other transaction, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.  The
Administrative Agent will promptly notify the Lenders of any such notice of
voluntary termination or reduction of the Aggregate Commitment.  Any reduction
of the Aggregate Commitment pursuant to this Section 2.06(a) shall be applied to
the Class or Classes of Commitments specified in the applicable notice according
to each Lender’s Pro Rata Share (or, if no such Class or Classes are specified
in such notice, ratably to each Class of Commitments).  All commitment fees
accrued until the effective date of any termination of the Aggregate Commitment
shall be paid on the effective date of such termination.

 

2.07.                     Repayment of Loans.  The Borrower shall repay to the
Lenders on the Maturity Date the aggregate principal amount of all Loans
outstanding on such date.

 

2.08.                     Interest.

 

(a)                                 Subject to the provisions of
subsection (b) below, (i) each Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate; and (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.

 

(b)                                 While any Event of Default exists, the
Borrower shall (i) automatically, in the case of an Event of Default under any
of Sections 8.01(a), (f) or (g) or (ii) upon the request of the Required
Lenders, in the case of any other Event of Default, pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.  Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09.                     Fees.

 

(a)                                 Commitment Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Lender in accordance with its
Pro Rata Share, a commitment fee equal to the Applicable Rate times the actual
daily outstanding amount of Aggregate Commitments, subject to

 

30

--------------------------------------------------------------------------------


 

adjustment as provided in Section 2.16. The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Section 4.02 is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period (and, if applicable, thereafter
on demand). The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately (but
not invoiced separately) for each period during such quarter that such
Applicable Rate was in effect.

 

(b)                                 Other Fees.

 

(i)                                     The Borrower shall pay to each Arranger
and the Administrative Agent for their own respective accounts fees in the
amounts and at the times specified in the Fee Letters.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.10.                     Computation of Interest and Fees.  All computations of
interest for Base Rate Loans based on the prime commercial lending rate of the
Administrative Agent shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day.

 

2.11.                     Evidence of Debt.  The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be prima facie evidence of the amount of the Credit Extensions made by the
Lenders to the Borrower and the interest and payments thereon.  Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

2.12.                     Payments Generally.

 

(a)                                 All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00

 

31

--------------------------------------------------------------------------------


 

p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office.  All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.

 

(b)                                 If any payment to be made by the Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

(c)                                  (i)                                    
Unless the Borrower has notified the Administrative Agent, prior to the date any
payment is required to be made by it to the Administrative Agent hereunder, that
the Borrower will not make such payment, the Administrative Agent may assume
that the Borrower has timely made such payment and may (but shall not be so
required to), in reliance thereon, make available a corresponding amount to the
Person entitled thereto.  If and to the extent that such payment was not in fact
made to the Administrative Agent in immediately available funds, then each of
the Lenders shall forthwith on demand repay to the Administrative Agent the
portion of such assumed payment that was made available to such Lender in
immediately available funds, together with interest thereon in respect of each
day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent in immediately available funds at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

(ii)                                  Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing of
Eurodollar Rate Loans (or, in the case of any Borrowing of Loans accruing
interest at the Base Rate, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may

 

32

--------------------------------------------------------------------------------


 

have against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

 

(d)                                 If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

 

(e)                                  The obligations of the Lenders hereunder to
make Loans are several and not joint.  The failure of any Lender to make any
Loan or to make any payment under Section 9.05 on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan or make its payment under Section 9.05.

 

(f)                                   Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13.                     Sharing of Payments.

 

(a)                                 If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans of the applicable Class made by them, as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of such Loans or such participations, as the case may be, pro rata with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other applicable Lender shall repay to the purchasing Lender
the purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon.  The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation. 
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments.  Each Lender that purchases a participation pursuant to this
Section shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this Agreement with
respect to the portion of the Obligations purchased to

 

33

--------------------------------------------------------------------------------


 

the same extent as though the purchasing Lender were the original owner of the
Obligations purchased.

 

(b)                                 If any Lender shall fail to make any payment
required to be made by it pursuant to Section 9.05, then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent, to satisfy
such Lender’s obligations to any of them under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.  For the avoidance of doubt, notwithstanding the
application or holding pursuant to this subsection of all or a part of a payment
made by the Borrower for the account of a Lender, as between the Borrower and
such Lender the Borrower shall be discharged from the obligation with respect to
which such payment was made as if and to the extent such application or holding
had not occurred.

 

2.14.                     Reserved.

 

2.15.                     Reserved.

 

2.16.                     Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Required Lenders.

 

(ii)                                  Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 10.09 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan or
funded participation in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any final and
non-appealable judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any final and non-appealable judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach

 

34

--------------------------------------------------------------------------------


 

of its obligations under this Agreement; and sixth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(2) such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with their respective Commitments.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender
pursuant to this Section 2.16(a)(ii) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.  No Defaulting Lender shall be
entitled to receive any commitment fee payable under Section 2.09(a) for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

 

(b)                                 Defaulting Lender Cure.  If the Borrower and
the Administrative Agent agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, such Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans to be held by the Lenders in accordance with their Pro Rata
Shares of their respective Commitments, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01.                     Taxes.

 

(a)                                 FATCA.  For purposes of this Section 3.01,
the term “Law” includes FATCA.

 

(b)                                 Payments Free of Taxes. Any and all payments
by or on account of any obligation of the Borrower under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Law.  If any Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 3.01(b)), the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding for Indemnified Tax been made.

 

35

--------------------------------------------------------------------------------


 

(c)                                  Payment of Other Taxes by the Borrower. 
The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Borrower.  The
Borrower shall indemnify each Recipient, within twenty (20) days after receipt
by the Borrower of demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient and required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that the Borrower shall not be required to
indemnify a Recipient pursuant to this Section 3.01(d) for any Indemnified Taxes
unless such Recipient notifies the Borrower of the indemnification claim for
such Indemnified Taxes no later than 365 days after the earlier of (i) the date
on which the relevant Governmental Authority makes written demand upon the
Recipient for payment of such Indemnified Taxes and (ii) the date on which such
Recipient has made payment of such Indemnified Taxes.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, accompanied by the calculations by which such
determination was made by such Lender, shall be conclusive absent manifest
error.

 

(e)                                  Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes by the Borrower to a
Governmental Authority pursuant to this Section 3.01, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(f)                                   Status of Lenders.  Any Lender (which
solely for purposes of this Section 3.01(f) shall include the Administrative
Agent) that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections 3.01(f)(A),
(B) and (D) below) otherwise required as a result of a Change in Law, shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

Without limiting the generality of the foregoing,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed

 

36

--------------------------------------------------------------------------------


 

originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(i)                                     in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, properly
completed and executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document,
properly completed and executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(ii)                                  properly completed and executed originals
of IRS Form W-8ECI;

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit G-1 to the effect
that such Foreign Lender is neither a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10-percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, nor a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) properly completed and executed originals of
IRS Form W-8BEN or IRS W-8BEN-E, as applicable;

 

(iv)                              properly completed and executed originals of
IRS Form W-8EXP claiming an exemption from withholding Tax; or

 

(v)                                 to the extent a Foreign Lender is not the
beneficial owner, properly completed and executed originals of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-2 or Exhibit G-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-4 on behalf of each such
direct and indirect partner;

 

37

--------------------------------------------------------------------------------


 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes (including any application thereof to another amount owed
to the refunding Governmental Authority) as to which it has been indemnified
pursuant to this Section 3.01 (including by the payment of additional amounts
pursuant to this Section 3.01), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such party will make such payment to
the relevant indemnifying party within ten (10) days after the party has
determined that it owes amounts to the indemnifying party pursuant to the first
sentence of this subsection (g).  Such indemnifying party, upon the request of
such indemnified party, shall repay to such indemnified party the amount paid
over pursuant to this subsection (g) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this subsection (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this subsection (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had

 

38

--------------------------------------------------------------------------------


 

never been paid.  This subsection (g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h)                                 Indemnification of the Administrative
Agent.  Each Lender shall severally indemnify the Administrative Agent within
ten (10) days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of
Section 10.07(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent  shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection (h). The agreements in this
subsection (h) shall survive the resignation and/or replacement of the
Administrative Agent.

 

(i)                                     Survival.  Each party’s obligations
under this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

3.02.                     Illegality.  If any Lender determines that any Change
in Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund Eurodollar Rate Loans, or to determine or charge interest rates
based upon the Eurodollar Rate, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, the Borrower shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.  Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

 

3.03.                     Inability to Determine Rates.

 

(a)                                 Unless and until a Replacement Rate is
implemented in accordance with clause (b) below, in connection with any request
for a Eurodollar Rate Loan or a conversion to or continuation thereof, if for
any reason (i) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that Dollar deposits are
not being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan, (ii) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that reasonable and adequate means do not

 

39

--------------------------------------------------------------------------------


 

exist for the ascertaining the Eurodollar Rate for such Interest Period with
respect to a proposed Eurodollar Rate Loan or (iii) the Required Lenders shall
determine (which determination shall be conclusive and binding absent manifest
error) that the Eurodollar Rate does not adequately and fairly reflect the cost
to such Lenders of making or maintaining such Loans during such Interest Period,
then the Administrative Agent shall promptly give notice thereof to the Borrower
and each Lender.  Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice.  Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

(b)                                 Alternative Rate of Interest. 
Notwithstanding anything to the contrary in Section 3.03(a) above, if the
Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (i) the circumstances described in
Section 3.03(a)(i) or (a)(ii) have arisen and that such circumstances are
unlikely to be temporary, (ii) any applicable interest rate specified herein is
no longer a widely recognized benchmark rate for newly originated loans in the
U.S. syndicated loan market in the applicable currency or (iii) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having, or purporting to have, jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which any applicable interest rate specified herein shall no longer
be used for determining interest rates for loans in the U.S. syndicated loan
market in the applicable currency, then the Administrative Agent may, to the
extent practicable (in consultation with the Borrower and as determined by the
Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Documents unless and until (A) an event described in
Section 3.03(a)(i), (a)(ii), (b)(i), (b)(ii) or (b)(iii) occurs with respect to
the Replacement Rate or (B) the Administrative Agent (or the Required Lenders
through the Administrative Agent) notifies the Borrower that the Replacement
Rate does not adequately and fairly reflect the cost to the Lenders of funding
the Loans bearing interest at the Replacement Rate.  In connection with the
establishment and application of the Replacement Rate, this Agreement and the
other Loan Documents shall be amended solely with the consent of the
Administrative Agent and the Borrower, as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 3.03(b).  Notwithstanding anything to the contrary in this Agreement or
the other Loan Documents (including, without limitation, Section 10.01), such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the delivery of such amendment to the
Lenders, written notices from such Lenders that in the aggregate constitute
Required Lenders, with each such notice stating that such Lender objects to such
amendment (which such notice shall note with specificity the particular
provisions of the amendment to which such Lender objects).  To the extent the
Replacement Rate is approved by the Administrative Agent in connection with this
clause (b), the Replacement Rate shall be applied in accordance with similar
situations in other transactions in which the Administrative Agent is serving as
administrative agent or otherwise consistent with market practice generally.

 

3.04.                     Increased Cost and Reduced Return; Capital Adequacy.

 

(a)                                 If any Change in Law shall:

 

40

--------------------------------------------------------------------------------


 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Eurodollar Rate);

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurodollar Rate Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender (whether of principal, interest or any
other amount) then, upon request of such Lender, the Borrower will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)                                 If any Lender determines that any Change in
Law regarding capital adequacy or liquidity, or compliance by such Lender (or
its Lending Office) therewith, has the effect of reducing the rate of return on
the capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy or liquidity and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
reduction.

 

(c)                                  A certificate of a Lender or such other
Recipient setting forth the Change in Law giving rise to a claim for
compensation under subsection (a) or (b) of this Section, the amount or amounts
necessary to compensate such Lender, such other Recipient or any of their
respective holding companies, as the case may be, as specified in paragraph
(a) or (b) of this Section (including an explanation in reasonable detail of the
manner in which such amount or amounts was determined) and delivered to the
Borrower, shall be conclusive absent manifest error.  The Borrower shall pay
such Lender or such other Recipient, as the case may be, the amount shown as due
on any such certificate within ten (10) days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section 3.04 shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to this
Section 3.04 for any increased costs incurred or reductions suffered more than
180 days prior to the date that such Lender notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions, and of such Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof).

 

41

--------------------------------------------------------------------------------


 

3.05.                     Funding Losses.  Upon demand of any Lender (with a
copy to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment of
principal or prepayment of any Loan other than a Base Rate Loan on a day other
than the last day of the Interest Period for such Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower (even if permitted to revoke such notice); or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 10.16;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan (excluding loss of anticipated
profits) or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06.                     Mitigation Obligations; Designation of a Different
Lending Office.  If any Lender requests compensation under Section 3.04, or if
the Borrower is required to pay any Indemnified Taxes or additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the good faith judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be materially disadvantageous to such Lender. 
The Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.

 

3.07.                     Matters Applicable to all Requests for Compensation. 
A certificate of the Administrative Agent or any Lender claiming compensation
under this Article III and setting forth the additional amount or amounts to be
paid to it hereunder (including, if requested by the Borrower, an explanation in
reasonable detail of the manner in which such amount or amounts was determined)
shall be conclusive in the absence of manifest error.  In determining such
amount, the Administrative Agent or such Lender may use any reasonable averaging
and attribution methods.

 

3.08.                     Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments and
repayment of all other Obligations hereunder.

 

42

--------------------------------------------------------------------------------


 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CLOSING DATE AND TO CREDIT EXTENSIONS

 

4.01.                     Conditions of Closing Date and Initial Credit
Extension.  The occurrence of the Closing Date and the obligation of each Lender
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles or other electronic
transmission (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the General Partner, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance reasonably
satisfactory to the Administrative Agent:

 

(i)                                     executed counterparts of this Agreement,
sufficient in number for distribution as reasonably requested by the
Administrative Agent;

 

(ii)                                  a Note executed by the Borrower in favor
of each Lender that has requested such Note at least two Business Days prior to
the Closing Date;

 

(iii)                               a certificate of a Responsible Officer of
the General Partner certifying as to the incumbency and genuineness of the
signature of each officer of the Borrower executing Loan Documents to which it
is a party and certifying that attached thereto is a true, correct and complete
copy of (A) the certificate of limited partnership of the Borrower and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of organization, (B) the limited
partnership agreement of the Borrower as in effect on the Closing Date and
(C) resolutions duly adopted by the General Partner of the Borrower authorizing
and approving the transactions contemplated hereunder and the execution,
delivery and performance of this Agreement and the other Loan Documents to which
the Borrower is a party;

 

(iv)                              certificates as of a recent date of the good
standing of the Borrower under the laws of its jurisdiction of organization;

 

(v)                                 an opinion of Wachtell, Lipton, Rosen &
Katz, special New York counsel to the Borrower, addressed to the Administrative
Agent and each Lender;

 

(vi)                              a certificate signed by a Responsible Officer
of the General Partner, on behalf of the Borrower, certifying (A) that the
representations and warranties of the Borrower contained in Article V are true
and correct in all material respects (or, if qualified by materiality or
Material Adverse Effect, in all respects) on and as of the date hereof, (B) that
no Default exists or would result from the execution of this Agreement,
(C) since December 31, 2017, there has not occurred any event or condition that
has had or would be reasonably expected, either individually or in the
aggregate, to have a Material Adverse Effect and (D) as of the date hereof and
immediately after giving effect to the transactions contemplated herein to occur
on the Closing Date, the Borrower and its Subsidiaries are Solvent on a
consolidated basis; and

 

(vii)                           the financial statements for the fiscal year
ended December 31, 2017.

 

(b)                                 The Borrower shall have provided to the
Administrative Agent and the Lenders, to the extent requested at least two
Business Days prior to the Closing Date, (A) the documentation and other
information requested by the Administrative Agent and any Lender in order to
comply with the requirements of the PATRIOT Act, (B) the documentation and other

 

43

--------------------------------------------------------------------------------


 

information requested by the Administrative Agent in order to comply with all
“know your customer” requirements and (C) all anti-money laundering
documentation reasonably requested by the Administrative Agent.

 

(c)                                  The Borrower shall have received all
material governmental, partner and third party consents and approvals necessary
(or any other material consents as determined in the reasonable discretion of
the Administrative Agent) in connection with the transactions contemplated by
this Agreement and the other Loan Documents and the other transactions
contemplated hereby.

 

(d)                                 No action, suit, investigation or other
proceeding is pending or, to the knowledge of the Borrower, threatened in any
court or before any arbitrator or Governmental Authority that would reasonably
be expected to have a Material Adverse Effect.

 

(e)                                  (i) On or prior to the Closing Date, the
Borrower shall have delivered to the Administrative Agent a Loan Notice
requesting a Borrowing of General Loans hereunder to be made on the Closing Date
in an amount sufficient to, and the proceeds of which shall be applied on the
Closing Date to, prepay the aggregate principal amount of “Loans” outstanding
under (and as defined in) the Existing Credit Agreement as of the date such Loan
Notice was delivered to the Administrative Agent; and (ii) on the Closing Date,
after giving effect to the prepayment described in the preceding clause (i), no
more than $30,000,000 of “Loans” shall be outstanding under (and as defined in)
the Existing Credit Agreement.

 

(f)                                   Any fees required to be paid in connection
with the Loan Documents on or before the Closing Date and for which invoices
have been presented at least one Business Day prior to the Closing Date shall
have been paid.

 

Unless waived by the Administrative Agent, the Borrower shall have paid all
Attorney Costs of the Administrative Agent to the extent invoiced prior to the
Closing Date.

 

4.02.                     Conditions to all Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension (other than (i) a Loan
Notice requesting only a conversion of Loans to the other Type, or (ii) a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

(a)                                 The representations and warranties of the
Borrower contained in Article V (except the representations and warranties in
Sections 5.04(c) and 5.05, as to any matter which has theretofore been disclosed
in writing by the Borrower to the Lenders by written notice given to the
Administrative Agent) or in any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (provided that (i) if a
representation and warranty is qualified by materiality or Material Adverse
Effect, then it shall be true and correct in all respects, and (ii) the
representation and warranty made in Section 5.15(a) shall be true and correct in
all respects) on and as of the date of such Credit Extension (or, if such
representation speaks as of an earlier date, as of such earlier date).

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension.

 

(c)                                  The Administrative Agent shall have
received (i) a Request for Credit Extension in accordance with the requirements
hereof, (ii) with respect to the Credit Extension consisting of the initial
Borrowing of Drop-Down Loans, a certificate of a Responsible Officer of the
General

 

44

--------------------------------------------------------------------------------


 

Partner certifying that in the good faith judgment of the Borrower the initial
closing of the Drop-Down Transaction is expected to be consummated within one
(1) Business Day of, or on the date of, the making of such Credit Extension,
(iii) with respect to the Credit Extension consisting of the final Borrowing of
Drop-Down Loans, a certificate of a Responsible Officer of the General Partner
certifying that in the good faith judgment of the Borrower the final closing of
the Drop-Down Transaction is expected to be consummated within one (1) Business
Day of, or on the date of, the making of such Credit Extension, and (iv) with
respect to the Credit Extension consisting of the Borrowing of RMP Loans, a
certificate of a Responsible Officer of the General Partner certifying that in
the good faith judgment of the Borrower the RMP Merger and Refinancing
Transaction is expected to be consummated within one (1) Business Day of, or on
the date of, the making of such Credit Extension.

 

Each Request for Credit Extension (other than (i) a Loan Notice requesting only
a conversion of Loans to the other Type, or (ii) a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders, as of the Closing Date and
thereafter as of each date required by Section 4.02 and as of any other date as
agreed by the Borrower, that:

 

5.01.                     Corporate Existence and Power.  The Borrower is duly
formed, validly existing and in good standing under the laws of the jurisdiction
of its formation, and has all organizational powers and all material
Authorizations required to carry on its business as now conducted.

 

5.02.                     Corporate and Governmental Authorization; No
Contravention.  The Borrower’s incurrence of Debt hereunder, and the execution,
delivery and performance by the Borrower of each Loan Document to which the
Borrower is a party, (a) are within the organizational powers of the Borrower,
(b) have been duly authorized by all necessary organizational action,
(c) require no action by or in respect of, or filing with, any Governmental
Authority (except such as has been obtained and any reports required to be filed
by the Borrower with the SEC), (d) do not contravene, or constitute a default
under, (i) any provision of applicable law or regulation or of any Organization
Documents of the Borrower or (ii) any material agreement, judgment, injunction,
order, decree or other instrument binding upon the such Person, or result in the
creation or imposition of any Lien on any asset of such Person or any of its
Subsidiaries that is not permitted hereunder.

 

5.03.                     Binding Effect.  Each Loan Document to which the
Borrower is party constitutes a valid and binding agreement of the Borrower, and
each Note, when executed and delivered in accordance with this Agreement, will
constitute a valid and binding obligation of the Borrower, in each case
enforceable in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency or similar laws of general application
relating to the enforcement of creditors’ rights.

 

5.04.                     Financial Information.

 

(a)                                 The balance sheet of the Borrower as of
December 31, 2017 and the related statements of operations, equity and cash
flows for the fiscal year then ended, have been reported on by Ernst & Young
LLP, independent certified public accountants for the Borrower, and are set
forth in the Borrower’s 2017 Form 10-K, a copy of which has been delivered to
each of the

 

45

--------------------------------------------------------------------------------


 

Lenders.  Such financial statements (i) present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower as of such dates and for such periods in conformity with GAAP and
(ii) show, to the extent required by GAAP and together with all footnotes to
such financial statements, all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Consolidated Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Debt.

 

(b)                                 The financial information delivered to the
Lenders pursuant to Sections 6.01(a) and (b) (i) fairly presents, in all
material respects, in conformity with GAAP, the consolidated financial position
of the Borrower and its Consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows as of such date (subject, in
the case of interim statements, to normal year-end adjustments and the absence
of footnotes), and (ii) shows, to the extent required by GAAP and together with
all footnotes to such financial statements, all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Consolidated
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Debt.

 

(c)                                  Since December 31, 2017, there has been no
material adverse change in the business, financial position or results of
operations of the Borrower and its Consolidated Subsidiaries, considered as a
whole.

 

5.05.                     Litigation.  There is no action, suit, proceeding or
investigation pending against, or, to the knowledge of the Borrower, threatened
against or affecting, the Borrower or any of its Subsidiaries before any
Governmental Authority which would reasonably be expected to have a Material
Adverse Effect.

 

5.06.                     Reserved.

 

5.07.                     Compliance with ERISA.  Each member of the ERISA Group
has fulfilled its obligations under the minimum funding standards of ERISA and
the Code with respect to each Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan.  No member of the ERISA Group has (i) sought a waiver of the minimum
funding standards under the Pension Funding Rules, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code, or
(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA.

 

5.08.                     Environmental Matters.  In the ordinary course of its
business, the Borrower conducts an ongoing review of the effect of Environmental
Laws on the business, operations and properties of the Loan Parties and their
Subsidiaries, in the course of which it identifies and evaluates associated
liabilities and costs (including, without limitation, any capital or operating
expenditures required for clean-up or closure of properties presently or
previously owned, any capital or operating expenditures required to achieve or
maintain compliance with environmental protection standards imposed by law or as
a condition of any license, permit or contract, any related constraints on
operating activities, including any periodic or permanent shutdown of any
facility or reduction in the level of or change in the nature of operations
conducted thereat, any costs or liabilities in connection with off-site disposal
of wastes or Hazardous Substances, and any actual or potential liabilities to
third parties, including employees, and any related costs and expenses).  On the
basis of this review, the Borrower has concluded that such associated
liabilities and costs, including the costs of compliance with Environmental
Laws, would not reasonably be expected to have a Material Adverse Effect.

 

46

--------------------------------------------------------------------------------


 

5.09.                     Taxes.  The Borrower and its Subsidiaries have filed
all United States Federal income tax returns and all other material tax returns
which are required to have been filed by them, and have paid all taxes due and
payable by them pursuant to such returns or pursuant to any material assessment
received by the Borrower or any of their Subsidiaries (other than those not yet
delinquent and payable without premium or penalty, and except for those being
diligently contested in good faith by appropriate proceedings, and in each case,
for which adequate reserves and provisions for taxes have been made on the books
of the Borrower and each Subsidiary).  The charges, accruals and reserves on the
books of the Borrower and its Subsidiaries in respect of taxes or other
governmental charges are, in the opinion of the Borrower, adequate.

 

5.10.                     Subsidiaries.  Set forth on Schedule 5.10 is a
complete and accurate list as of the Closing Date of each of the Borrower’s
Subsidiaries, together with its jurisdiction of formation, the Borrower’s direct
or indirect percentage ownership therein and whether it is a Material
Subsidiary.  Each Subsidiary is duly incorporated or formed, validly existing
and in good standing under the laws of its jurisdiction of incorporation or
formation, and has all corporate or other organizational powers and all material
governmental authorizations required to carry on its business as now conducted,
except where the absence of any of the foregoing would not reasonably be
expected to have a Material Adverse Effect.

 

5.11.                     Regulatory Restrictions on Borrowing; Margin
Regulations.

 

(a)                                 Neither the Borrower nor any Subsidiary is 
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

(b)                                 The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.  Following the application of the proceeds of each Borrowing, not
more than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Debt and within the scope of Section 8.01(e) will be
margin stock.

 

5.12.                     Full Disclosure.  No statement, information, report,
representation, or warranty (collectively, the “Borrower Information”) made by
the Borrower in any Loan Document or furnished to the Administrative Agent or
any Lender in writing by or on behalf of the Borrower in connection with any
Loan Document (as modified or supplemented by other Borrower Information so
furnished), taken as a whole and together with disclosures made by the Borrower
in filings with the SEC that are available to the Lenders, contains, as of the
date such Borrower Information was furnished (or, if such Borrower Information
expressly relates to a specific date, as of such specific date) any untrue
statement of a material fact or omits, as of the date such Borrower Information
was furnished (or, if such Borrower Information expressly related to a specific
date, as of such specific date), any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, provided, that with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed by it to be reasonable at
the time, it being understood that (a) such estimates, projections, forecasts
and other forward-looking information, as to future events, are not to be viewed
as facts and that the actual results may differ significantly and (b) no
representation or warranty is made with respect to information of a general
economic or general industry nature.

 

47

--------------------------------------------------------------------------------


 

5.13.                     Compliance with Laws.  The Borrower and each of its
Subsidiaries is in compliance with all laws, rules, regulations, orders, decrees
and requirements of Governmental Authorities applicable to it or to its
properties (including, without limitation, the Code), except where the necessity
or fact of compliance therewith is being contested in good faith by appropriate
proceedings or such failure to comply would reasonably be expected to have a
Material Adverse Effect.

 

5.14.                     Material Contracts.   The Borrower and each of its
Subsidiaries is in compliance with all material contracts with EQT Corporation
necessary for the ongoing operation and business of the Borrower or such
Subsidiary in the ordinary course except where the failure to comply would not
reasonably be expected to have a Material Adverse Effect.

 

5.15.                     Anti-Terrorism Laws.   The Borrower represents and
warrants that (a) none of the Borrower, any of its Subsidiaries, or any Senior
Officer or director of the Borrower or any of its Subsidiaries, is a Sanctioned
Person, (b) to the knowledge of the Borrower, no employee of the Borrower or any
of its Subsidiaries, or any agent of the Borrower or any of its Subsidiaries
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person, (c) none of the Borrower or
any of its Subsidiaries, either in its own right or, to the knowledge of the
Borrower or such Subsidiary, through any third party, (i) has any of its assets
in a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; or (ii) does business in or with,
or derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law,
(d) the Borrower has implemented and maintains in effect policies and procedures
intended to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees (in each such Person’s capacity as a
director, officer or employee of the Borrower or its Subsidiaries) and agents
with Anti-Terrorism Laws and applicable Sanctions, and (e) each of the Borrower
and its Subsidiaries, and to the knowledge of the Borrower, their respective
directors, officers, employees and agents, are in compliance with Anti-Terrorism
Laws and applicable Sanctions in all material respects.

 

5.16.                     Reserved.

 

5.17.                     Compliance with FCPA.   The Borrower and each of its
Subsidiaries is in compliance with the Foreign Corrupt Practices Act, 15 U.S.C.
§§ 78dd-1, et seq., and any foreign counterpart thereto.  Neither the Borrower
nor any of its Subsidiaries has made a payment, offering, or promise to pay, or
authorized the payment of, money or anything of value (a) in order to assist in
obtaining or retaining business for or with, or directing business to, any
foreign official, foreign political party, party official or candidate for
foreign political office, (b) to a foreign official, foreign political party or
party official or any candidate for foreign political office, and (c) with the
intent to induce the recipient to misuse his or her official position to direct
business wrongfully to the Borrower or such Subsidiary or to any other Person,
in violation of the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.

 

5.18.                     Reserved.

 

5.19.                     Solvency.   The Borrower and its Subsidiaries on a
consolidated basis are and, after the consummation of the transactions
contemplated by this Agreement, will be Solvent.

 

5.20.                     EEA Financial Institutions.   None of the Borrower or
any of its Subsidiaries is an EEA Financial Institution.

 

48

--------------------------------------------------------------------------------


 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

The Borrower agrees that, so long as any Lender has any Commitment hereunder, or
any Loan or Obligation payable hereunder remains unpaid:

 

6.01.                     Information.  The Borrower will deliver to the
Administrative Agent and each Lender:

 

(a)                                 as soon as available, and in any event
within the earlier of (i) ninety (90) days after the end of each fiscal year of
the Borrower and (ii) five (5) days after such information is required to be
filed with the SEC, a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of operations, cash flows and changes in equity for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing selected by the
Borrower, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;

 

(b)                                 as soon as available, and in any event
within the earlier of (i) forty-five (45) days after the end of each of the
first three quarters of each fiscal year of the Borrower beginning with the
fiscal quarter ended March 31, 2018, and (ii) five (5) days after such
information is required to be filed with the SEC, a consolidated balance sheet
of the Borrower and its Consolidated Subsidiaries as of the end of such quarter
and the related consolidated statements of operations and cash flows for such
quarter and for the portion of the Borrower’s fiscal year ended at the end of
such quarter, setting forth in the case of such statements of operations and
cash flows, in comparative form the figures for the corresponding quarter and
the corresponding portion of the Borrower’s previous fiscal year, all certified
(subject to normal year-end adjustments and the absence of footnotes) as to
fairness of presentation, conformity to GAAP and consistency by the chief
financial officer or the chief accounting officer of the General Partner, on
behalf of the Borrower;

 

(c)                                  simultaneously with the delivery of each
set of financial statements referred to in clauses (a) and (b) above, a
certificate of a Responsible Officer of the General Partner, on behalf of the
Borrower, substantially in the form of the Compliance Certificate attached
hereto, including a complete and accurate list, as of the last day of the period
covered by such financial statements, of each of the Borrower’s Subsidiaries,
together with its jurisdiction of formation and the Borrower’s direct or
indirect percentage ownership therein;

 

(d)                                 within five days after any officer of the
Borrower obtains actual knowledge of any Default, if such Default is then
continuing, a certificate of a Responsible Officer of the General Partner, on
behalf of the Borrower, setting forth the details thereof and the action which
the Borrower is taking or proposes to take with respect thereto;

 

(e)                                  promptly upon the mailing thereof to the
unitholders of the Borrower generally, copies of all financial statements,
reports and proxy statements so mailed;

 

(f)                                   promptly upon the filing thereof, copies
of all registration statements (other than the exhibits thereto and any
registration statements on Form S-8 or its equivalent) and reports on

 

49

--------------------------------------------------------------------------------


 

Forms 10-K, 10-Q and 8-K (or their equivalents) which the Borrower shall have
filed with the SEC;

 

(g)                                  if and when any member of the ERISA Group
(i) gives or is required to give notice to the PBGC of any “reportable event”
(as defined in Section 4043 of ERISA) with respect to any Plan which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives notice of
complete or partial withdrawal liability under Title IV of ERISA or notice that
any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under the Pension Funding Rules, a copy of such
application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; (vii) fails to make any payment or contribution
to any Plan or Multiemployer Plan or in respect of any Benefit Arrangement or
makes any amendment to any Plan or Benefit Arrangement which has resulted or
could result in the imposition of a Lien or the posting of a bond or other
security, a certificate of the chief financial officer or the chief accounting
officer of the Borrower setting forth details as to such occurrence and action,
if any, which the Borrower or applicable member of the ERISA Group is required
or proposes to take; or (viii) determines that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA, a
certification of funding status from the enrolled actuary for the Pension Plan,
which in the case of each of clauses (i), (ii), (iii) and (viii) above, could
cause one or more members of the ERISA Group to incur liability;

 

(h)                                 promptly upon any announcement by S&P,
Moody’s or Fitch of any issuance of or change in a Public Debt Rating notice of
such issuance or change; and

 

(i)                                     from time to time, such additional
information regarding the financial position or business of the Borrower and its
Subsidiaries as the Administrative Agent, at the request of any Lender, may
reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a), (b), (e) or
(f) (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) (A) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (B) on which such
documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent), and (ii) on which the Borrower notifies
(which may be by facsimile or electronic mail) the Administrative Agent and each
Lender of the posting of any such documents; provided that the Borrower shall
deliver paper copies or soft copies (by electronic mail) of such documents to
the Administrative Agent or any Lender that requests the Borrower to deliver
such paper copies or soft copies.  Information required to be delivered pursuant
to this Section 6.01 may also be delivered by facsimile or electronic mail
pursuant to procedures approved by the Administrative Agent.  Except for
Compliance Certificates required by Section 6.01(c), the Administrative Agent
shall have no obligation to maintain copies of the documents referred to above,
and in any event shall have no responsibility to

 

50

--------------------------------------------------------------------------------


 

monitor compliance by the Borrower with any request for delivery of such
documents, and each Lender shall be solely responsible for requesting delivery
to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.08);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

 

6.02.                     Payment of Taxes.  The Borrower will, and will cause
each of its Subsidiaries to, pay or discharge its material tax liabilities
before the same shall become delinquent except where the validity or amount
thereof is being contested in good faith by appropriate proceedings, and the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP.

 

6.03.                     Maintenance of Property; Insurance.

 

(a)                                 The Borrower will keep, and will cause each
of its Subsidiaries to keep, all material property useful and necessary in its
business in good working order and condition, ordinary wear and tear excepted.

 

(b)                                 The Borrower will, and will cause each of
its Subsidiaries to, maintain (either in the name of the Borrower or in such
Subsidiary’s own name), or will cause to be maintained on its behalf with
financially sound and responsible insurance companies, insurance with respect to
their respective properties and business in at least such amounts, against at
least such risks and with such risk retention as are customarily maintained,
insured against or retained, as the case may be, by companies of established
repute engaged in the same or a similar business, to the extent available at the
time in question on commercially reasonable terms; and will furnish to the
Lenders, upon request from the Administrative Agent, information presented in
reasonable detail as to the insurance so carried.

 

6.04.                     Conduct of Business and Maintenance of Existence. 
Subject to Section 7.05, the Borrower will preserve, renew and keep in full
force and effect, and will cause each of its Material Subsidiaries to preserve,
renew and keep in full force and effect their respective legal existence and
good standing under the Laws of the jurisdiction of its organization and their
respective  rights, privileges and franchises necessary or desirable in the
normal conduct of its business; provided that nothing in this Section 6.04 shall
prohibit (i) the merger of a Subsidiary into the Borrower or the merger or
consolidation of a Subsidiary with or into another Person if (A) in the case of
a Domestic Subsidiary, the entity surviving such consolidation or merger is a
Domestic Subsidiary and (B) in the case of a foreign Subsidiary, the entity
surviving such consolidation or merger is a Subsidiary, if, in each case covered
by

 

51

--------------------------------------------------------------------------------


 

this clause (i), after giving effect thereto, no Default shall have occurred and
be continuing, or (ii) the termination of the legal existence of any Subsidiary
if the Borrower in good faith determines that such termination is in the best
interest of the Borrower and is not materially disadvantageous to the Lenders.

 

6.05.                     Compliance with Laws.  The Borrower will comply, and
cause each of its Subsidiaries to comply, in all material respects with all
applicable material Laws and requirements of Governmental Authorities
(including, without limitation, Environmental Laws, the Act (as defined in
Section 10.20) and ERISA and the rules and regulations thereunder) except where
the necessity or fact of compliance therewith is contested in good faith by
appropriate proceedings or as would not reasonably be expected to have a
Material Adverse Effect.

 

6.06.                     Inspection of Property, Books and Records.  The
Borrower will keep, and will cause its Subsidiaries to keep, proper books of
record and account in which full, true and correct, in all material respects,
entries shall be made of all dealings and transactions in relation to its
business and activities to the extent required by GAAP or applicable Law; and
will permit, and will cause each of its Subsidiaries to permit, representatives
of any Lender at such Lender’s expense to visit and inspect any of their
respective properties, to examine and make abstracts from any of their
respective books and records, and to discuss their respective affairs, finances
and accounts with their respective officers, employees and independent public
accountants, all at such reasonable times and as often as may reasonably be
desired; provided, however, that if an Event of Default has occurred and is
continuing, any visit and inspection by a Lender shall be at the sole expense of
the Borrower.

 

6.07.                     Use of Proceeds.  The proceeds of any General Loan
made under this Agreement will be used by the Borrower (i) to repay or refinance
loans outstanding under the Existing Credit Agreement and to pay fees and
expenses in connection with this Agreement, (ii) for working capital, capital
expenditures, dividends, unit repurchases, and other lawful corporate or
partnership purposes, (iii) to purchase assets from EQT Corporation and its
Subsidiaries, and other future sellers, (iv) to fund all or any portion of the
Drop-Down Transaction and to pay any fees, commissions and expenses incurred in
connection with the Drop-Down Transaction, (v) to fund all or any portion of the
RMP Merger and Refinancing Transaction and to pay any fees, commissions and
expenses incurred in connection with the RMP Merger and Refinancing Transaction,
or (vi) to make dividends or other distributions to EQT Corporation and its
Subsidiaries in connection with asset contributions from EQT Corporation and its
Subsidiaries or otherwise.  Notwithstanding the foregoing, the Borrower shall
not request or use (i) the proceeds of any General Loan to fund any investment
in Mountain Valley Pipeline in an aggregate amount that exceeds $500 million at
any time outstanding (it being understood and agreed that the repayment or
refinancing of loans under the Existing Credit Agreement shall not in any case
be deemed an investment in Mountain Valley Pipeline), (ii) the proceeds of any
Drop-Down Loan for any purpose other than those set forth in clause (iv) of the
immediately preceding sentence, and (iii) the proceeds of any RMP Loan for any
purpose other than those set forth in clause (v) of the immediately preceding
sentence.

 

6.08.                     Governmental Approvals and Filings.  The Borrower
will, and will cause each of its Subsidiaries to, keep and maintain in full
force and effect all action by or in respect of, or filing with, any
Governmental Authority necessary in connection with (a) the execution and
delivery of this Agreement, or any Note issued hereunder by the Borrower,
(b) the consummation by the Borrower of the transactions herein or therein
contemplated, (c) the performance of or compliance with the terms and conditions
hereof or thereof by the Borrower, or (d) any other actions required to ensure
the legality, validity, binding effect, enforceability or admissibility in
evidence hereof or thereof.

 

6.09.                     Material Contracts.  The Borrower will comply, and
will cause its Subsidiaries to comply, with all material contracts with EQT
Corporation necessary for the ongoing operation and

 

52

--------------------------------------------------------------------------------


 

business of the Borrower or such Subsidiary in the ordinary course, except where
the failure to comply has not had, or would not reasonably be expected to have,
a Material Adverse Effect.

 

6.10.                     Reserved.

 

6.11.                     Reserved.

 

6.12.                     Anti-Money Laundering/International Trade Law
Compliance.  The Borrower covenants and agrees that (a) none of the Borrower or
any of its Subsidiaries will become a Sanctioned Person, (b) none of the
Borrower or any of its Subsidiaries, either in its own right or, to the
knowledge of the Borrower or such Subsidiary, through any third party, will
(i) have any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law, or
(ii) do business in or with, or derive any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law, (c) it shall maintain in effect policies and procedures
intended to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees (in each such Person’s capacity as a
director, officer or employee of the Borrower or its Subsidiaries) and agents
with Anti-Terrorism Laws and applicable Sanctions, (d) the Borrower will comply,
and will cause its Subsidiaries, and to the knowledge of the Borrower, its and
their respective directors, officers, employees (in each such Person’s capacity
as a director, officer or employee of the Borrower or its Subsidiaries) and
agents to comply, with Anti-Terrorism Laws and applicable Sanctions in all
material respects, (e) the funds used to repay the Obligations will not be
derived from any unlawful activity of the Borrower or its Subsidiaries, and
(f) the Borrower shall promptly notify the Administrative Agent in writing upon
the occurrence of a Reportable Compliance Event.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

The Borrower agrees that so long as any Lender has any Commitment hereunder, or
any Loan or Obligation payable hereunder remains unpaid:

 

7.01.                     Liens.  Neither the Borrower nor any Subsidiary shall,
directly or indirectly, create, incur, assume or suffer to exist any Lien on any
asset now owned or hereafter acquired by it, except:

 

(a)                                 Liens (other than Liens imposed under ERISA)
for Taxes, assessments or governmental charges or levies not past due for more
than 60 days or which are being contested in good faith and by appropriate
proceedings, if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP;

 

(b)                                 Liens of landlords (other than to secure
Debt) and Liens of carriers, warehousemen, mechanics, materialmen and suppliers
and other Liens imposed by law or pursuant to customary reservations or
retentions of title arising in the ordinary course of business, provided that
such Liens secure only amounts not past due for more than 60 days or, if
delinquent, are unfiled and no other action has been taken to enforce the same
or are being contested in good faith by appropriate proceedings for which
adequate reserves determined in accordance with GAAP have been established;

 

(c)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

53

--------------------------------------------------------------------------------


 

(d)                                 Liens to secure the performance of bids,
trade contracts and leases (other than Debt), statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

 

(e)                                  easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which do not materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the applicable Person;

 

(f)                                   Liens securing judgments for the payment
of money (or appeal or other surety bonds relating to such judgments) not
constituting an Event of Default under Section 8.01(h);

 

(g)                                  leases or subleases granted to others not
interfering in any material respect with the business of the Borrower or any of
its Subsidiaries;

 

(h)                                 any interest of title of a lessor under, and
Liens arising from UCC financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases
permitted by this Agreement;

 

(i)                                     normal and customary rights of setoff
upon deposits of cash in favor of banks or other depository institutions;

 

(j)                                    Liens of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection;

 

(k)                                 Liens of sellers of goods to the Borrower
and any of its Subsidiaries arising under Article 2 of the Uniform Commercial
Code or similar provisions of applicable law in the ordinary course of business,
covering only the goods sold and securing only the unpaid purchase price for
such goods and related expenses;

 

(l)                                     Liens, if any, securing any of the
“Obligations” under and as defined in the Existing Credit Agreement;

 

(m)                             Liens created pursuant to construction,
operating and maintenance agreements, transportation agreements and other
similar agreements and related documents entered into in the ordinary course of
business;

 

(n)                                 rights of first refusal entered into in the
ordinary course of business;

 

(o)                                 Liens consisting of any (i) rights reserved
to or vested in any municipality or governmental, statutory or public authority
to control or regulate any property of the Borrower or any Subsidiary or to use
such property, (ii) obligations or duties to any municipality or public
authority with respect to any franchise, grant, license, lease or permit and the
rights reserved or vested in any Governmental Authority or public utility to
terminate any such franchise, grant, license, lease or permit or to condemn or
expropriate any property, or (iii) zoning laws, ordinances or municipal
regulations;

 

(p)                                 Liens on deposits required by any Person
with whom the Borrower or any of its Subsidiaries enters into a Swap Contract,
to the extent such Swap Contracts are entered into in the ordinary course of
business;

 

54

--------------------------------------------------------------------------------


 

(q)                                 any Lien on any asset of any Person existing
at the time such Person is merged or consolidated with or into the Borrower or a
Subsidiary and not created in contemplation of such event;

 

(r)                                    any Lien existing on any asset prior to
the acquisition thereof by the Borrower or a Subsidiary, and not created in
contemplation of such acquisition;

 

(s)                                   any Lien securing any refinancing,
extension, renewal or refunding of any obligation that is secured by any Lien
permitted by any of the foregoing clauses (q) and (r), so long as the amount of
such obligation is not increased;

 

(t)                                    any Lien in favor of the Borrower and/or
any Subsidiary (other than Liens on assets of the Borrower);

 

(u)                                 Liens imposed by ERISA which do not
constitute an Event of Default and which are being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP have been provided
therefor;

 

(v)                                 Liens on the membership interests or other
equity interests of a Designated Joint Venture owned by the Borrower or any
Subsidiary securing indebtedness of such Designated Joint Venture;

 

(w)                               Liens not otherwise permitted by the foregoing
clauses of this Section securing Debt or other obligations; provided that the
aggregate principal amount of all such Debt and obligations does not exceed an
amount equal to 15% of Consolidated Net Tangible Assets at the time of creation,
incurrence or assumption of such Lien; and

 

(x)                                 Liens on any amounts held by a trustee under
any indenture issued in escrow pursuant to customary escrow arrangements pending
the release thereof, or under any indenture pursuant to customary discharge,
redemption or defeasance provisions.

 

7.02.                     Financial Covenant.   The Consolidated Leverage Ratio,
as at the end of each fiscal quarter of the Borrower (beginning with the fiscal
quarter ending June 30, 2018), shall be less than or equal to 5.0 to 1.0;
provided, that, subsequent to the consummation of a Qualified Acquisition, the
Consolidated Leverage Ratio, as at the end of the three consecutive fiscal
quarters following such Qualified Acquisition, shall be less than or equal to,
5.50 to 1.00.

 

7.03.                     Transactions with Affiliates.  Borrower will not, and
will not permit any Subsidiary to, directly or indirectly, pay any funds to or
for the account of, make any investment in, lease, sell, transfer or otherwise
dispose of any assets, tangible or intangible, to, or participate in, or effect,
any transaction with, any officer, director, employee or Affiliate unless any
such transactions between the Borrower and its Subsidiaries on the one hand and
any officer, director, employee or Affiliate (other than another Subsidiary) on
the other hand, shall be on an arm’s length basis and on terms no less favorable
to the Borrower or such Subsidiary than could have been obtained from a third
party who was not an officer, director, employee or Affiliate (other than
another Subsidiary); provided, that the foregoing provisions of this
Section shall not (a) prohibit the Borrower and each Subsidiary from declaring
or paying any lawful dividend or distribution otherwise permitted hereunder,
(b) prohibit the Borrower or a Subsidiary from providing credit support for its
Subsidiaries as it deems appropriate in the ordinary course of business,
(c) prohibit the Borrower or a Subsidiary from engaging in a transaction or
transactions that are not on an arm’s length basis or are not on terms as
favorable as could have been obtained from a third party, provided that such
transaction or transactions occurs within a related series of transactions,
which, in the

 

55

--------------------------------------------------------------------------------


 

aggregate, are on an arm’s length basis and are on terms as favorable as could
have been obtained from a third party, (d) prohibit the Borrower or a Subsidiary
from engaging in non-material transactions with any officer, director, employee
or Affiliate that are not on an arm’s length basis or are not on terms as
favorable as could have been obtained from a third party but are in the ordinary
course of the Borrower’s or such Subsidiary’s business, so long as, in each
case, after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing, (e) prohibit the Borrower and its Subsidiaries from
entering into any Drop-Down Acquisition with EQT Corporation or its Affiliates
and the transactions related thereto, and shall not prohibit the performance by
any Person party thereto of their obligations thereunder,  (f) prohibit any
corporate sharing agreements with respect to Tax sharing and general overhead
and administrative matters, (g) prohibit the Borrower or any of its Subsidiaries
from engaging in a transaction with an Affiliate if such transaction has been
approved by the conflicts committee of the General Partner, (h) prohibit
transactions between the Borrower or any Subsidiary or Designated Joint Venture,
on the one hand, and any Subsidiary or Designated Joint Venture, on the other
hand, that are on terms and conditions reasonably fair to the Borrower in all
material respects in the good faith judgment of the Borrower, (i) prohibit
transactions involving any employee benefit plans or related trusts and
(j) prohibit the payment of reasonable compensation, fees and expenses (as
determined by the Borrower) to, and indemnity provided on behalf of, the General
Partner and directors, employees and officers of the General Partner, the
Borrower or any Subsidiary.

 

7.04.                     Restricted Payments.  Borrower will not declare or
make, directly or indirectly, any Restricted Payment, during the occurrence and
continuance of an Event of Default under Section 8.01(a), 8.01(b) (solely due to
the failure to satisfy the covenant contained in Section 7.02), 8.01(f) or
8.01(g), or if a Default or Event of Default under the foregoing Sections would
be caused by the making of such Restricted Payment.

 

7.05.                     Mergers and Fundamental Changes.  Borrower will not,
nor will it permit any of its Subsidiaries to, (a) enter into any transaction of
merger or (b) consolidate, liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution); provided, that: (i) a Person (including a
Subsidiary of the Borrower but not the Borrower) may be merged or consolidated
with or into the Borrower so long as (A) the Borrower shall be the continuing or
surviving entity, (B) no Default or Event of Default shall exist or be caused
thereby, and (C) the Borrower remains liable for its obligations under this
Agreement and all the rights and remedies hereunder remain in full force and
effect, (ii) a Subsidiary of the Borrower may merge with or into another
Subsidiary of the Borrower or any other Person, (iii) any Subsidiary of the
Borrower may liquidate, wind up or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders and (iv) the
Borrower may merge with EQGP in a transaction in which EQGP survives, so long as
(A) no Default or Event of Default shall exist or be caused thereby, (B) EQGP
assumes the Borrower’s obligations under this Agreement pursuant to an agreement
reasonably satisfactory to the Administrative Agent, and (C) the general partner
of the surviving entity is a Subsidiary of EQT Corporation or of a Permitted
Transferee immediately following such merger.

 

7.06.                     Change in Nature of Business.  The Borrower shall not,
nor shall it permit any Subsidiary to, directly or indirectly, engage in any
material line of business other than the midstream oil and gas business or any
business substantially related or incidental thereto.

 

7.07.                     Use of Proceeds.  The Borrower shall not use the
proceeds of any Credit Extension, whether directly or indirectly, for a purpose
that entails a violation of Regulation U of the FRB. The proceeds of the Loans
shall not be used, directly or indirectly, by the Borrower or its Subsidiaries
to fund any operations in, finance any investments or activities in, or, make
any payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law.

 

56

--------------------------------------------------------------------------------


 

7.08.                     Dispositions.  The Borrower will not make, nor permit
its Subsidiaries to make, any Disposition (whether in one transaction or a
series of transactions) that constitutes all or substantially all of the assets
of the Borrower and its Subsidiaries, taken as a whole.

 

7.09.                     Debt.  The Borrower will not, nor will it permit its
Subsidiaries to, create, incur, assume or suffer to exist any Debt except:

 

(a)                                 Debt pursuant to this Agreement or the
Existing Credit Agreement;

 

(b)                                 Current liabilities of the Borrower or its
Subsidiaries incurred in the ordinary course of business that is extended in
connection with the normal purchases of goods and services;

 

(c)                                  Debt of any Person that becomes a
Subsidiary of the Borrower, to the extent such Debt is outstanding at the time
such Person becomes a Subsidiary of the Borrower and was not incurred in
contemplation thereof, and Debt assumed by the Borrower or any Subsidiary in
connection with its acquisition (whether by merger, consolidation, acquisition
of all or substantially all of the assets or acquisition that results in the
ownership of greater than fifty percent (50%) of the Capital Stock of a Person)
of another Person and, in each case, Debt refinancing, extending, renewing or
refunding such Debt; provided that (i) the principal amount of such Debt is not
increased (other than to provide for the payment of any underwriting discounts
and fees related to any refinancing Debt as well as any premiums owed on and
accrued and unpaid interest related to the original Debt); and (ii) at the time
of and immediately after giving effect to the incurrence or assumption of such
Debt or refinancing Debt and the application of the proceeds thereof, as the
case may be, the aggregate principal amount of all such Debt, and of all Debt
previously incurred or assumed pursuant to this Section 7.09(c), and then
outstanding, shall not exceed 50% of Consolidated EBITDA for the period of four
full consecutive fiscal quarters of the Borrower and its Subsidiaries (and such
Person on a pro forma basis) then most recently ended;

 

(d)                                 Debt in the form of Taxes, assessments,
governmental charges or levies and claims for labor, materials and supplies to
the extent that payment therefor shall not be past due;

 

(e)                                  all obligations of such Person arising
under letters of credit (including standby and commercial);

 

(f)                                   Debt solely resulting from a pledge of the
membership interests or other equity interests in a Designated Joint Venture
owned by the Borrower or a Subsidiary securing indebtedness of such Designated
Joint Venture;

 

(g)                                  other Debt of the Borrower so long as,
after giving effect to the incurrence of such Debt, the Borrower is in
compliance with Section 7.02 (and Debt of the Borrower outstanding on the
Closing Date so long as, after giving effect to the incurrence of any Debt to be
incurred on the Closing Date and the use of proceeds thereof, the Borrower is in
compliance with Section 7.02); and

 

(h)                                 other Debt of the Subsidiaries of the
Borrower so long as, after giving effect to the incurrence of such Debt, the
aggregate outstanding principal amount of all Debt outstanding under this clause
(h) does not exceed 15% of Consolidated Net Tangible Assets.

 

57

--------------------------------------------------------------------------------


 

7.10.                     Changes in Fiscal Year; Organization Documents.   The
Borrower shall not make changes to its (i) fiscal year or (ii) Organization
Documents, which, in either case, would reasonably be expected to have a
Material Adverse Effect.

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01.                     Events of Default.  Any of the following events shall
constitute an “Event of Default”:

 

(a)                                 Non-Payment.  The Borrower fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan,
or (ii) within five days after the same becomes due, any interest on any Loan,
or any facility or other fee due hereunder, or any other amount payable
hereunder or under any other Loan Document; or

 

(b)                                 Specific Covenants.  The Borrower fails to
perform or observe any term, covenant or agreement contained in any of Sections
6.01(d), 6.04 (with respect to the Borrower’s existence), 6.07 or 6.08 or
Article VII; or

 

(c)                                  Other Defaults.  The Borrower fails to
perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower, in this Agreement or in any other Loan
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect (except to the extent
qualified by materiality, in which case they shall be true and correct in all
respects and except that the representation and warranty made in
Section 5.15(a) shall be true and correct in all respects) when made or deemed
made; provided that (except in the case of any representation, warranty or
certification made with respect to any financial statement of the Borrower) if
such lack of correctness is capable of being remedied or cured within a 30-day
period, Borrower shall have a period of 30 days after the earlier of (i) written
notice thereof has been given to Borrower by Administrative Agent (acting on the
request of one or more Lenders) or (ii) a Responsible Officer of the General
Partner has obtained knowledge thereof, within which to remedy or cure such lack
of correctness; or

 

(e)                                  Cross-Payment Default.  (i) The Borrower
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Material Debt,
or (B) fails to observe or perform any other agreement or condition relating to
any Material Debt or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Material Debt to cause, with the giving of notice if required, the maturity of
such Material Debt to be accelerated or to cause such Material Debt to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise, other
than, for the avoidance of doubt, in connection with the mandatory redemption of
any debt securities pursuant to “special mandatory redemption” or similar
provisions contained in the indenture or other agreement governing such debt
securities), or an offer to repurchase, prepay, defease or redeem such Debt to
be made, prior to its stated maturity or (ii) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of default under such Swap Contract as to which the Borrower
or any Subsidiary is the Defaulting

 

58

--------------------------------------------------------------------------------


 

Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Subsidiary as a result thereof is greater
than $25,000,000; or

 

(f)                                   Insolvency Proceedings, Etc.  The Borrower
or any Subsidiary institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) The Borrower or any Subsidiary admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

 

(h)                                 Judgments.  There is entered against the
Borrower or any Subsidiary final judgments or orders for the payment of money in
an aggregate amount exceeding $25,000,000 (to the extent not (i) covered by
independent third-party insurance as to which the insurer does not dispute
coverage and/or (ii) fully indemnified by (x) EQT Corporation or (y) a third
party who has acknowledged liability for such judgment and has either provided
credit support for such indemnity obligations that is reasonably acceptable to
the Administrative Agent or otherwise has an Investment Grade Rating), and
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(i)                                     ERISA.  (i) Any member of the ERISA
Group shall fail to pay when due an amount or amounts aggregating in excess of
$25,000,000 which it shall have become liable to pay under Title IV of ERISA; or
(ii) notice of intent to terminate a Material Plan shall be filed under Title IV
of ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing; or (iii) the PBGC shall institute proceedings
under Title IV of ERISA to terminate, to impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer, any Material Plan; or (iv) a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any Material Plan must be terminated; or (v) there shall occur a complete or
partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans,
which, in the case of each of clauses (ii) — (v) above, could cause one or more
members of the ERISA Group to incur a current payment obligation in excess of
$25,000,000 in the aggregate; or

 

(j)                                    Invalidity of Loan Documents.  Any Loan
Document at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or the Borrower contests in
any manner the validity or enforceability of any Loan Document; or the Borrower

 

59

--------------------------------------------------------------------------------


 

denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control.

 

8.02.                     Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of:

 

(a)                                 the Required Lenders, take any or all of the
following actions:

 

(i)                                     declare the commitment of each Lender to
make Loans to be terminated, whereupon such commitments and obligation shall be
terminated;

 

(ii)                                  declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document with respect
to the Commitments or Loans to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

 

(iii)                               exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan Documents
or applicable law;

 

provided, however, in each case, that upon the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code of the United States, the obligation of each Lender to make Loans shall
automatically terminate, and the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, in each case without further act of the Administrative Agent or
any Lender.

 

8.03.                     Application of Funds.  After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable as set forth in the proviso to Section 8.02), any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

60

--------------------------------------------------------------------------------


 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

9.01.                     Appointment and Authorization of Administrative
Agent.  Each of the Lenders hereby irrevocably appoints Wells Fargo to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent and the Lenders, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

9.02.                     Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03.                     Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information

 

61

--------------------------------------------------------------------------------


 

relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04.                     Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent shall be entitled to rely on legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05.                     Indemnification of Administrative Agent.  Whether or
not the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand the Administrative Agent and each Agent-Related Person
related to the Administrative Agent (in each case, to the extent not reimbursed
by or on behalf of the Borrower and without limiting the obligation of the
Borrower to do so), pro rata, and hold harmless each Agent-Related Person from
and against any and all Indemnified Liabilities incurred by it, provided that
such unreimbursed Indemnified Liabilities were incurred by or asserted against
the Administrative Agent in each case in its capacity as such or against any
Agent-Related Persons acting for the Administrative Agent in connection with
such capacity; provided, however, that no Lender shall be liable for the payment
to any Agent-Related Person of any portion of such Indemnified Liabilities to
the extent determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Agent-Related Person’s own gross
negligence or willful misconduct; and provided, further, that no action taken in
accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section. 
Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,

 

62

--------------------------------------------------------------------------------


 

modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower.  The
obligations of the Lenders in this Section are subject to the provisions of
Section 2.12(e) and shall survive termination of the Aggregate Commitments, the
payment of all other Obligations and the resignation of the Administrative
Agent.

 

9.06.                     Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub agent and to the Related
Parties of the Administrative Agent and any such sub agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

9.07.                     Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower (so
long as no Event of Default exists), to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

9.08.                     Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also

 

63

--------------------------------------------------------------------------------


 

acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.09.                     No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Arrangers, the Syndication Agent or Documentation
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

 

9.10.                     Administrative Agent May File Proofs of Claim.  In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.09, 10.04
and 10.05) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09, 10.04 and 10.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

ARTICLE X

 

MISCELLANEOUS

 

10.01.              Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

64

--------------------------------------------------------------------------------


 

(i)                                     extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(ii)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(iii)                               reduce the principal of, or the rate of
interest specified herein on, any Loan, or (subject to clause (C) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;

 

(iv)                              change Section 2.13 or Section 8.03 in a
manner that would alter the pro rata sharing of payments or order of payments
required thereby without the written consent of each Lender directly affected
thereby;

 

(v)                                 change any provision of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender directly affected thereby;

 

(vi)                              release the Borrower without the written
consent of each Lender; or

 

(vii)                           amend or modify Section 4.02 without the consent
of the Required Lenders;

 

and, provided further, that (A) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (B) the Fee Letters may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto; and (C) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

 

10.02.              Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier

 

65

--------------------------------------------------------------------------------


 

as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

 

(i)                                     if to the Borrower or the Administrative
Agent, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender, or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative

 

66

--------------------------------------------------------------------------------


 

Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender, or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower and the Administrative Agent may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower and the Administrative Agent.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

 

(e)                                  Reliance by Administrative Agent and
Lenders.  The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

10.03.              No Waiver; Cumulative Remedies.  No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

10.04.              Attorney Costs, Expenses and Taxes.  The Borrower agrees
(a) to pay or reimburse the Administrative Agent for all reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation, negotiation and execution of this Agreement and the other Loan
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs,
and (b) to pay or reimburse the Administrative Agent and each Lender for all
reasonable out-of-pocket costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all Attorney Costs.  The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and Other Taxes related thereto, and other reasonable
out-of-pocket expenses incurred by the Administrative Agent and the cost of
independent public accountants and other outside experts retained by the
Administrative Agent or any Lender.  All amounts due under this Section 10.04
shall be

 

67

--------------------------------------------------------------------------------


 

payable within ten Business Days after demand therefor.  The agreements in this
Section shall survive the termination of the Aggregate Commitments and repayment
of all other Obligations.

 

10.05.              Indemnification; Damage Waiver.

 

(a)                                 Indemnification by the Borrower.  Whether or
not the transactions contemplated hereby are consummated, the Borrower shall
indemnify and hold harmless each Agent-Related Person, each Lender and their
respective Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) any Commitment,
Loan or the use or proposed use of the proceeds therefrom, (c) any actual or
alleged presence or release of Hazardous Substances on or from any property
currently or formerly owned or operated by the Borrower or any Subsidiary of the
Borrower, or any Environmental Liability related in any way to the Borrower or
any Subsidiary of the Borrower, or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto and regardless of whether brought by the Borrower
or any third party (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(x) the gross negligence or willful misconduct of such Indemnitee, or that of
its respective affiliates,  partners, directors, officers, agents and advisors,
(y) a claim brought by the Borrower or any of its Subsidiaries against an
Indemnitee for material breach in bad faith of such Indemnitee’s obligations
under the Loan Documents or (z) a claim brought by one Indemnitee against
another Indemnitee so long as such claim does not involve, or result from, an
action or inaction by the Borrower or any Affiliate of the Borrower.  No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement.  All amounts
due under this Section 10.05 shall be payable within ten Business Days after
demand therefore.  The agreements in this Section shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.  Without limiting the provisions of Section 3.01, this
Section 10.05(a) shall not apply with respect to Taxes other than Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(b)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument entered into
or delivered pursuant hereto, the transactions contemplated hereby or thereby,
any Loan or the use of the

 

68

--------------------------------------------------------------------------------


 

proceeds thereof.  No Indemnitee referred to in subsection (a) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

10.06.              Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

 

10.07.              Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund (as defined in subsection (h) of this Section), no
minimum amount need be assigned, and

 

69

--------------------------------------------------------------------------------


 

(B)                               in any case not described in
subsection (b)(i)(A) of this Section, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Default or Event of Default
has occurred and is continuing, the Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single assignee (or to an
assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
each Class of Loans and Commitments.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by
subsection (b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Person that is a Lender, an Affiliate of a Lender or
an Approved Fund with respect to such Lender; provided, that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof; and

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund with respect to such Lender.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause B, or (C) to a natural person.

 

70

--------------------------------------------------------------------------------


 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full Pro
Rata Share of all Loans.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this subsection, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, except to the extent
otherwise specifically provided hereunder, and only to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)                                  The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrower (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

71

--------------------------------------------------------------------------------


 

(d)                                 Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any  provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that directly affects such
Participant.  Subject to subsection (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.13 as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)                                  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
shall not be entitled to the benefits of Section 3.01 unless the Borrower is
notified of the participation sold to such Participant, and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01 (including
subsection 3.01(f)), and be subject to Sections 3.06 and 10.16 as though it were
a Lender.

 

(f)                                   Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

 

72

--------------------------------------------------------------------------------


 

(g)                                  Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

(h)                                 As used herein, the following terms have the
following meanings:

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii) and (b)(v) (subject to such consents, if
any, as may be required under Section 10.07(b)(iii)).

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(i)                                     Notwithstanding anything to the contrary
contained herein, any Lender that is a Fund may create a security interest in
all or any portion of the Loans owing to it and the Note, if any, held by it to
the trustee for holders of obligations owed, or securities issued, by such Fund
as security for such obligations or securities, provided that unless and until
such trustee actually becomes a Lender in compliance with the other provisions
of this Section 10.07, (i) no such pledge shall release the pledging Lender from
any of its obligations under the Loan Documents and (ii) such trustee shall not
be entitled to exercise any of the rights of a Lender under the Loan Documents
even though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

10.08.              Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it; (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process; (d) to any other party to this Agreement; (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights or obligations under
this Agreement or (ii) any direct or indirect contractual counterparty or
prospective counterparty (or such contractual counterparty’s or prospective
counterparty’s professional advisor) to any swap or derivative transaction
relating to obligations of the Borrower; (g) with the consent of the Borrower;
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower; or (i) to the National Association of Insurance
Commissioners or any other similar organization (including any credit insurance
provider

 

73

--------------------------------------------------------------------------------


 

relating to the Borrower and its obligations).  In addition, the Administrative
Agent and the Lenders may disclose, after the Closing Date, the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments, and the
Credit Extensions.  For purposes of this Section, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Borrower or any Subsidiary. 
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.

 

10.09.              Set-off.  In addition to any rights and remedies of the
Lenders provided by law, upon the occurrence and during the continuance of any
Event of Default, each Lender is authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender to or for
the credit or the account of the Borrower against any and all Obligations owing
to such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness.  Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.

 

10.10.              Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

10.11.              Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery of an executed
signature page of this Agreement by facsimile or electronic mail shall be
effective as delivery of manually executed counterpart hereof and shall
constitute an agreement to deliver an original executed counterpart if
requested.

 

74

--------------------------------------------------------------------------------


 

10.12.              Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement.  Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

 

10.13.              Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

 

10.14.              Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.15.              Reserved

 

10.16.              Replacement of Lenders.  If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01 and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 10.16(a), or if any Lender suspends its obligations to make,
maintain or continue Eurodollar Rate Loans pursuant to Section 3.02 or any
Lender is a Defaulting Lender or a Non-Consenting Lender, or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.07), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 3.04 or Section 3.01) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 10.07(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

75

--------------------------------------------------------------------------------


 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Laws; and

 

(e)                                  in the case of any assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable assignee shall
have consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Solely for purposes of effecting any assignment involving a
Defaulting Lender under this Section 10.16 and to the extent permitted under
applicable Laws, each Lender hereby agrees that any Assignment and Acceptance
done in accordance with this Section 10.16 shall be effective against a
Defaulting Lender five (5) Business Days after it has been given notice of the
same, whether or not such Defaulting Lender has executed such Assignment and
Acceptance, and such Defaulting Lender shall be bound thereby as fully and
effectively as if such Defaulting Lender had personally executed, acknowledged
and delivered the same.

 

10.17.              Governing Law.

 

(a)                                 THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE COURTS OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS.  THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.  THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

10.18.              No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby, the Borrower acknowledges
and agrees that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Lenders and
the Arrangers, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or

 

76

--------------------------------------------------------------------------------


 

other modification hereof or thereof); (ii) in connection with the process
leading to such transaction, the Administrative Agent, the Lenders and the
Arrangers, each is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person; (iii) none
of the Administrative Agent, any Lender or any Arranger has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether the
Administrative Agent or any Lender or Arranger has advised or is currently
advising the Borrower or any of its Affiliates on other matters) and none of the
Administrative Agent, any Lender or any Arranger has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent, the Lenders, the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, any Lender or any Arranger has any obligation
to disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent, the Lenders and the
Arranger(s) have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate.  The
Borrower hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Administrative Agent, the Lenders and the
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty.

 

10.19.              Waiver of Right to Trial by Jury.  EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

 

10.20.              USA PATRIOT Act Notice.  Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act. To help the government fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify and record information that identifies each Borrower that opens
an account. What this means: when the Borrower opens an account, the relevant
financial institution will ask for the business name, business address, taxpayer
identifying number and other information that will allow the financial
institution to identify the Borrower, such as organizational documents. For some
businesses and organizations, the financial institution may also need to ask for
identifying information and documentation relating to certain individuals
associated with the business or organization.

 

77

--------------------------------------------------------------------------------


 

10.21.              Entire Agreement.  This Agreement and the other Loan
Documents represent the final agreement AMONG the parties and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties.  There are no unwritten oral agreements AMONG the
parties.

 

10.22.              No General Partner’s Liability for Facility.  It is hereby
understood and agreed that the General Partner shall have no personal liability,
as general partner or otherwise, for the payment of any amount owing or to be
owing hereunder or under any other Loan Document with respect to the Commitments
or the Loans.  In furtherance of the foregoing, the Administrative Agent and the
Lenders agree for themselves and their respective successors and assigns that no
claim arising against the Borrower or any of its Subsidiaries under any Loan
Document with respect to the Commitments or the  Loans shall be asserted against
the General Partner (in its individual capacity), any claim arising against the
Borrower or any of its Subsidiaries under any Loan Document with respect to the
Commitments or the Loans shall be made only against and shall be limited to the
assets of the Borrower and its Subsidiaries, and no judgment, order or execution
entered in any suit, action or proceeding, whether legal or equitable, on this
Agreement or any of the other Loan Documents with respect to the Commitments or
the Loans shall be obtained or enforced against the General Partner (in its
individual capacity) or its assets for the purpose of obtaining satisfaction and
payment of the Obligations with respect to the Commitments or the Loans or any
claims arising under this Agreement or any other Loan Document with respect to
the Commitments or the Loans, any right to proceed against the General Partner
individually or its respective assets being hereby expressly waived by the
Lenders for themselves and their respective successors and assigns.

 

10.23.              Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

10.24.              Certain ERISA Matters.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the

 

78

--------------------------------------------------------------------------------


 

Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any of its
Subsidiaries, that at least one of the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans or the
Commitments;

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement;

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement; or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                                 In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or such Lender
has not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any of its Subsidiaries, that:

 

(i)                                     none of the Administrative Agent, any
Arranger nor any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto);

 

(ii)                                  the Person making the investment decision
on behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is independent (within the meaning of 29

 

79

--------------------------------------------------------------------------------


 

CFR § 2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E);

 

(iii)                               the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);

 

(iv)                              the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and

 

(v)                                 no fee or other compensation is being paid
directly to the Administrative Agent, each Arranger or their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Loans, the Commitments or this Agreement.

 

(c)                                  The Administrative Agent and each Arranger
hereby informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Commitments and this Agreement, (ii) may recognize a gain if
it extended the Loans or the Commitments for an amount less than the amount
being paid for an interest in the Loans or the Commitments by such Lender or
(iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

[Signature pages follow]

 

80

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

EQT MIDSTREAM PARTNERS, LP, a Delaware limited partnership

 

 

 

By: EQT Midstream Services, LLC, its general partner, a Delaware limited
liability company

 

 

 

 

 

By:

/s/ Robert J. McNally

 

 

Name:

Robert J. McNally

 

 

Title:

Senior Vice President and Chief Financial Officer

 

[SIGNATURE PAGE TO EQT MIDSTREAM PARTNERS

364-DAY TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent and as a Lender

 

 

 

 

By:

/s/ Jeffrey Cobb

 

 

Name:

Jeffrey Cobb

 

 

Title:

Director

 

[SIGNATURE PAGE TO EQT MIDSTREAM PARTNERS

364-DAY TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

By:

/s/ Tyler Ellis

 

Name:

Tyler Ellis

 

Title:

Director

 

[SIGNATURE PAGE TO EQT MIDSTREAM PARTNERS

364-DAY TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

 

 

By:

/s/ Ming K Chu

 

Name:

Ming K Chu

 

Title:

Director

 

 

 

 

By:

/s/ Virginia Cosenza

 

Name:

Virginia Cosenza

 

Title:

Vice President

 

[SIGNATURE PAGE TO EQT MIDSTREAM PARTNERS

364-DAY TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ John Engel

 

Name:

John Engel

 

Title:

Vice President

 

[SIGNATURE PAGE TO EQT MIDSTREAM PARTNERS

364-DAY TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

Name:

Mikhail Faybusovich

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Andrew Griffin

 

Name:

Andrew Griffin

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO EQT MIDSTREAM PARTNERS

364-DAY TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Debra Hrelja

 

Name:

Debra Hrelja

 

Title:

Vice President

 

[SIGNATURE PAGE TO EQT MIDSTREAM PARTNERS

364-DAY TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

MUFG Bank, Ltd., as a Lender

 

 

 

 

By:

/s/ Anastasiya Haurylenia

 

Name:

Anastasiya Haurylenia

 

Title:

Vice President

 

[SIGNATURE PAGE TO EQT MIDSTREAM PARTNERS

364-DAY TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

By:

/s/ Don J. McKinnerney

 

Name:

Don J. McKinnerney

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO EQT MIDSTREAM PARTNERS

364-DAY TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH, as a Lender

 

 

 

By:

/s/ Alan Dawson

 

 

Name:

Alan Dawson

 

 

Title:

Director

 

[SIGNATURE PAGE TO EQT MIDSTREAM PARTNERS

364-DAY TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender

 

 

 

 

By:

/s/ Savo Bozic

 

Name:

Savo Bozic

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO EQT MIDSTREAM PARTNERS

364-DAY TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Mark Salierno

 

Name:

Mark Salierno

 

Title:

Vice President

 

[SIGNATURE PAGE TO EQT MIDSTREAM PARTNERS

364-DAY TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

 

 

 

By:

/s/ James D. Weinstein

 

Name:

James D. Weinstein

 

Title:

Managing Director

 

[SIGNATURE PAGE TO EQT MIDSTREAM PARTNERS

364-DAY TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender

 

 

 

 

By:

/s/ Donovan Broussard

 

Name:

Donovan Broussard

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Megan Larson

 

Name:

Megan Larson

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO EQT MIDSTREAM PARTNERS

364-DAY TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, N.A., as a Lender

 

 

 

 

By:

/s/ David Baron

 

Name:

David Baron

 

Title:

Vice President

 

[SIGNATURE PAGE TO EQT MIDSTREAM PARTNERS

364-DAY TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK, as a Lender

 

 

 

 

By:

/s/ Joshua D. Elsea

 

Name:

Joshua D. Elsea

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO EQT MIDSTREAM PARTNERS

364-DAY TERM LOAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01(a)

 

LOAN COMMITMENTS AND PRO RATA SHARES

 

Lender

 

Drop-Down
Commitments

 

Pro Rata Share of
Drop-Down
Commitment

 

General
Commitments

 

Pro Rata Share of
General
Commitment

 

RMP
Commitments

 

Pro Rata Share of
RMP Commitment

 

Wells Fargo Bank, National Association

 

$140,000,000

 

14.000000000

%

$168,000,000

 

14.000000000

%

$42,000,000

 

14.000000000

%

Bank of America, N.A.

 

$140,000,000

 

14.000000000

%

$168,000,000

 

14.000000000

%

$42,000,000

 

14.000000000

%

Deutsche Bank AG New York Branch

 

$110,000,000

 

11.000000000

%

$132,000,000

 

11.000000000

%

$33,000,000

 

11.000000000

%

PNC Bank, National Association

 

$110,000,000

 

11.000000000

%

$132,000,000

 

11.000000000

%

$33,000,000

 

11.000000000

%

Credit Suisse AG, Cayman Islands Branch

 

$60,000,000

 

6.000000000

%

$72,000,000

 

6.000000000

%

$18,000,000

 

6.000000000

%

JPMorgan Chase Bank, N.A.

 

$60,000,000

 

6.000000000

%

$72,000,000

 

6.000000000

%

$18,000,000

 

6.000000000

%

MUFG Bank, Ltd.

 

$60,000,000

 

6.000000000

%

$72,000,000

 

6.000000000

%

$18,000,000

 

6.000000000

%

Royal Bank of Canada

 

$60,000,000

 

6.000000000

%

$72,000,000

 

6.000000000

%

$18,000,000

 

6.000000000

%

The Bank of Nova Scotia, Houston Branch

 

$60,000,000

 

6.000000000

%

$72,000,000

 

6.000000000

%

$18,000,000

 

6.000000000

%

The Toronto Dominion Bank, New York Branch

 

$60,000,000

 

6.000000000

%

$72,000,000

 

6.000000000

%

$18,000,000

 

6.000000000

%

U.S. Bank National Association

 

$60,000,000

 

6.000000000

%

$72,000,000

 

6.000000000

%

$18,000,000

 

6.000000000

%

Sumitomo Mitsui Banking Corporation

 

$26,000,000

 

2.600000000

%

$31,200,000

 

2.600000000

%

$7,800,000

 

2.600000000

%

Canadian Imperial Bank of Commerce, New York Branch

 

$18,000,000

 

1.800000000

%

$21,600,000

 

1.800000000

%

$5,400,000

 

1.800000000

%

Citizens Bank, N.A.

 

$18,000,000

 

1.800000000

%

$21,600,000

 

1.800000000

%

$5,400,000

 

1.800000000

%

The Huntington National Bank

 

$18,000,000

 

1.800000000

%

$21,600,000

 

1.800000000

%

$5,400,000

 

1.800000000

%

TOTAL

 

$1,000,000,000

 

100.000000000

%

$1,200,000,000

 

100.000000000

%

$300,000,000

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.10

 

SUBSIDIARIES

 

Name of Subsidiary

 

Jurisdiction of
Organization

 

Direct/Indirect
Ownership
Percentage

 

Material Subsidiary
(Yes or No)

 

Equitrans Investments, LLC

 

Delaware

 

100%

 

No

 

Equitrans Services, LLC

 

Delaware

 

100%

 

No

 

Equitrans, L.P.

 

Pennsylvania

 

100%

 

Yes

 

EQT Midstream Finance Corporation

 

Delaware

 

100%

 

No

 

EQM Gathering Holdings, LLC

 

Delaware

 

100%

 

No

 

EQM Gathering Opco, LLC

 

Delaware

 

100%

 

Yes

 

MVP Holdco, LLC

 

Delaware

 

100%

 

Yes

 

Rager Mountain Storage Company LLC

 

Delaware

 

100%

 

No

 

EQM GP Acquisition Sub, LLC

 

Delaware

 

100%

 

No

 

EQM Acquisition Sub, LLC

 

Delaware

 

100%

 

No

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES

 

LOAN PARTIES:

 

c/o EQT Midstream Partners, LP

625 Liberty Avenue

Suite 1700

Pittsburgh, PA 15222

Attention: Assistant Treasurer

Telephone: (412) 553-5850

Facsimile: (412) 553-7890

Electronic Mail: treasury@eqt.com

Website: www.eqtmidstreampartners.com

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office:

 

Wells Fargo Bank, National Association

1525 W WT Harris Boulevard

Mail Code : D1109-019

Charlotte, NC 28262

Attention: Syndication Agency Services

Telephone: (704) 590-2706

Facsimile: (704) 590-2790

Electronic Mail : Agencyservices.requests@wellsfargo.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LOAN NOTICE

 

Date:             ,           

 

To:                             Wells Fargo Bank, National Association, as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain 364-Day Term Loan Agreement, dated as of
April 25, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among EQT Midstream Partners, LP,
a Delaware limited partnership (the “Borrower”), Wells Fargo Bank, National
Association, as Administrative Agent and a Lender and the other Lenders therein
named.

 

The undersigned hereby requests (select one):

 

A.                                    o    A Borrowing of General Loans
comprised of (select one)(1):

 

o  Base Rate Loans

o  Eurodollar Rate Loans

 

B.                                    o    A Borrowing of Drop-Down Loans
comprised of (select one)(2):

 

o  Base Rate Loans

o  Eurodollar Rate Loans

 

C.                                    o    A Borrowing of RMP Loans comprised of
(select one)(3):

 

o  Base Rate Loans

o  Eurodollar Rate Loans

 

D.                                    o    A conversion of Base Rate Loans to
Eurodollar Rate Loans

 

E.                                     o    A conversion of Eurodollar Rate
Loans, with a current Interest Period ending on              ,        , to Base
Rate Loans

 

F.                                      o    A continuation of Eurodollar Rate
Loans, with a current Interest Period ending on             ,           

 

--------------------------------------------------------------------------------

(1)  Not more than eight (8) Borrowings of General Loans may be requested as
follows: (A) not more than five (5) during the Availability Period, (B) not more
than two (2) may be made together with each Borrowing of Drop-Down Loans and
(C) not more than one (1) may be made together with the Borrowing of RMP Loans,
in each case subject to Section 6.07 of the Agreement, as set forth in
Section 2.01 of the Agreement.

 

(2)  Not more than two (2) Borrowings of Drop-Down Loans may be requested,
subject to Section 6.07 of the Agreement, as set forth in Section 2.01 of the
Agreement.

 

(3)  Not more than one (1) Borrowing of RMP Loans may be requested, subject to
Section 6.07 of the Agreement, as set forth in Section 2.01 of the Agreement.

 

--------------------------------------------------------------------------------


 

1.                                      On 
                                         (a Business Day) (the “Credit Extension
Date”).(4)

 

2.                                      In the amount of
$                              .(5)

 

and, if applicable:

 

3.                                      For Eurodollar Rate Loans: with an
Interest Period of           months.

 

If and only if either ‘A’, ‘B’ or ‘C’ is selected above (and not ‘D’, ‘E’ or
‘F’), the undersigned hereby certifies:

 

(a)                                 the representations and warranties of the
Borrower contained in Article V of the Agreement (except the representations and
warranties in Sections 5.04(c) and 5.05 of the Agreement, as to any matter which
has heretofore been disclosed in writing by the Borrower to the Lenders by
written notice given to the Administrative Agent, which such prior disclosure,
if any, is summarized on Schedule 1 attached hereto) or in any other Loan
Document, or which are contained in any document furnished at any time under or
in connection therewith, are true and correct in all material respects (or, if
qualified by materiality or Material Adverse Effect, in all respects) on and as
of the date of the Credit Extension contemplated herein (or, if such
representation speaks as of an earlier date, as of such earlier date); and

 

(b)                                 no Default exists, or would result
immediately after giving effect to the Credit Extension contemplated herein.

 

 

EQT MIDSTREAM PARTNERS, LP, a Delaware limited partnership

 

 

 

By: EQT Midstream Services, LLC, its general partner, a Delaware limited
liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(4)  If requesting (i) a new Eurodollar Rate Loan, (ii) converting a Loan or
(iii) continuing a Eurodollar Rate Loan, must be at least 3 Business Days after
the date of this Loan Notice. If requesting a new Base Rate Loan, may be same
day as date of this Loan Notice.

 

(5)  Each borrowing/conversion/continuation must be at least $2,000,000 (or in
integral multiples of $500,000 in excess thereof).

 

--------------------------------------------------------------------------------


 

Schedule 1 to Loan Notice

 

[N/A][Describe any exceptions to the representations and warranties in
Section 5.05 that have been previously disclosed to the Administrative Agent and
identify when such disclosure was made and in what document].

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTE

 

               [Date]

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                      or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain 364-Day Term Loan Agreement, dated as of April 25, 2018 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”; the terms defined therein being used herein as therein
defined), among the Borrower, Wells Fargo Bank, National Association, as
Administrative Agent and a Lender and the other Lenders therein named.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan outstanding from the date of such Loan until such principal amount is paid
in full, at such interest rates and at such times as provided in the Agreement. 
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

 

This Note is a Loan Document and is subject to Section 10.10 of the Agreement,
which is incorporated herein by reference the same as if set forth herein
verbatim.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

 

EQT MIDSTREAM PARTNERS, LP, a Delaware limited partnership

 

 

 

By: EQT Midstream Services, LLC, its general partner, a Delaware limited
liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Loans and Payments with Respect Thereto

 

Date

 

Class of
Loan Made

 

Type of Loan
Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                ,        

 

To:          Wells Fargo Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain 364-Day Term Loan Agreement, dated as of
April 25, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among EQT Midstream Partners, LP,
a Delaware limited partnership (the “Borrower”), Wells Fargo Bank, National
Association, as Administrative Agent and a Lender and the other Lenders therein
named.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                     (6) of the General Partner,
and that, as such, he/she is authorized to execute and deliver this Compliance
Certificate (this “Certificate”) to the Administrative Agent on the behalf of
the General Partner, acting on behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             The year-end audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year of the Borrower ended as of
the above date, together with the report and opinion of an independent certified
public accountant required by such section, are:

 

[select one]:

 

[attached hereto as Schedule 1]

 

— or —

 

[available in electronic format and have been delivered pursuant to Section 6.01
of the Agreement].

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             The unaudited financial statements required by Section 6.01(b) of
the Agreement for the fiscal quarter of the Borrower ended as of the above date,
are:

 

[select one]:

 

[attached hereto as Schedule 1]

 

--------------------------------------------------------------------------------

(6)  If this is a quarterly compliance certificate, it must be signed by the
chief financial officer or the chief accounting officer if such certification is
not included in the financial statements.

 

--------------------------------------------------------------------------------


 

— or —

 

[available in electronic format and have been delivered pursuant to Section 6.01
of the Agreement].

 

Such financial statements fairly present, in all material respects, in
conformity with GAAP, the consolidated financial position of the Borrower and
its Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows as of such date (subject, in the case of interim
statements, to normal year-end adjustments and the absence of footnotes).

 

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the financial statements
referenced in paragraph 1 above.

 

3.             A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its obligations under the Loan Documents, and

 

[select one]:

 

[to the best knowledge of the undersigned during such fiscal period, (a) the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and (b) no Default exists.]

 

—or—

 

[the following covenants or conditions have not been performed or observed [or:
the following Default exists] and the following is a list of each such Default
and its nature and status:]

 

4.             The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.

 

5.             Attached hereto as Schedule 3 is a complete and accurate list as
of the last day of the fiscal period referenced above of each of the Borrower’s
Subsidiaries, together with its jurisdiction of formation, and the Borrower’s
direct or indirect percentage ownership therein. As of the date hereof, each
such Subsidiary is duly incorporated or formed, validly existing and in good
standing under the laws of its jurisdiction of incorporation or formation, and
has all corporate or other organizational powers and all material governmental
authorizations required to carry on its business as now conducted, except where
the absence of any of the foregoing would not reasonably be expected to have a
Material Adverse Effect.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
               ,      .

 

 

EQT MIDSTREAM PARTNERS, LP, a Delaware limited partnership

 

 

 

By: EQT Midstream Services, LLC, its general partner, a Delaware limited
liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 1

to the Compliance Certificate

 

Financial Statements

 

[select one]:

 

[See attached]

 

— or —

 

[Available in electronic format and have been delivered pursuant to Section 6.01
of the Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 2

to the Compliance Certificate
($ in 000’s)

 

For the Quarter/Year ended

 

                                      (“Statement Date”)

 

Section 7.02 — Consolidated Leverage Ratio.

 

I.

 

Consolidated Debt for fiscal quarter ended the Statement Date

 

 

 

 

 

 

 

 

 

A.

Debt of the Borrower and its Subsidiaries on a consolidated basis at Statement
Date:

 

$

                    

 

 

 

 

 

 

 

 

B.

Debt of the Borrower or a Subsidiary solely resulting from a pledge of the
membership interests or other equity interests in a Designated Joint Venture
owned by the Borrower or such Subsidiary securing indebtedness of such
Designated Joint Venture:

 

$

                    

 

 

 

 

 

 

 

 

C.

Consolidated Debt on the Statement Date
(Lines 1.A. - 1.B.):

 

$

                    

 

 

 

 

 

 

II.

 

Consolidated EBITDA for the period of four consecutive fiscal quarters ended on
the Statement Date

 

 

 

 

 

 

 

 

 

A.

Consolidated Net Income for such period:

 

$

                    

 

 

 

 

 

 

 

 

B.

to the extent included in determining Consolidated Net Income for such period,
taxes based on or measured by income:

 

$

                    

 

 

 

 

 

 

 

 

C.

to the extent included in determining Consolidated Net Income for such period,
Consolidated Interest Charges:

 

$

                    

 

 

 

 

 

 

 

 

D.

to the extent included in determining Consolidated Net Income for such period,
transaction expenses related to the execution and delivery of the Agreement
(including, without limitation, financing fees and expenses) in an aggregate
amount not to exceed $2.500 million:

 

$

                    

 

 

 

 

 

 

 

 

E.

to the extent included in determining Consolidated Net Income for such period,
depreciation and amortization expense:

 

$

                    

 

--------------------------------------------------------------------------------


 

 

 

F.

the amount of cash dividends and cash distributions actually received during
such period by the Borrower and its Subsidiaries on a consolidated basis from
(i) unconsolidated subsidiaries of the Borrower or other Persons and
(ii) Designated Joint Ventures:

 

$

                    

 

 

 

 

 

 

 

 

G.

the amount collected during the period from capital lease arrangements with
affiliates to the extent not already recognized in Consolidated Net Income:

 

$

                    

 

 

 

 

 

 

 

 

H.

non-cash long term compensation expenses:

 

$

                    

 

 

 

 

 

 

 

 

I.

to the extent included in determining Consolidated Net Income for such period,
other income and equity in earnings from unconsolidated subsidiaries of the
Borrower:

 

$

                    

 

 

 

 

 

 

 

 

J.

any amounts previously added to Consolidated EBITDA pursuant to clause (H) above
during a prior period to the extent they are paid in cash during the current
period:

 

 

 

 

 

 

 

 

 

 

K.

Consolidated EBITDA at Statement Date (Lines II.A. + II.B. + II.C. + II.D. + II.
E. + II.F + II.G + II.H - II.I – II.J.):

 

$

                    

 

 

 

 

 

 

III.

 

Consolidated Debt to Consolidated EBITDA for fiscal quarter ended the Statement
Date:
(Line I.C. ¸ Line II.K.) (cannot exceed 5.00 to 1.00)(7)

 

                        

 

--------------------------------------------------------------------------------

(7)  Subsequent to the consummation of a Qualified Acquisition, the Consolidated
Leverage Ratio, as at the end of the three consecutive fiscal quarters following
such Qualified Acquisition, this Line III cannot exceed 5.50 to 1.00.

 

--------------------------------------------------------------------------------


 

Schedule 3

 

Name of Subsidiary

 

Jurisdiction of
Organization

 

Direct/Indirect
Ownership Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each](8) Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each](9) Assignee identified in item 2 below ([the][each], an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](10) hereunder are several and not joint.](11)
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] the Assignor hereby irrevocably sells
and assigns to [the Assignee] [the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the facilities identified below and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)] [the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”).  Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by
[the][any]Assignor.

 

1.                                     
Assignor[s]:                                                                

 

2.                                     
Assignee[s]:                                                               [for
each Assignee, indicate [Lender] or [Affiliate] or [Approved Fund] of [identify
Lender]]

 

3.                                      Borrower:                           EQT
Midstream Partners, LP

 

--------------------------------------------------------------------------------

(8)              For bracketed language here and elsewhere in this form relating
to the Assignor(s), if the assignment is from a single Assignor, choose the
first bracketed language.  If the assignment is from multiple Assignors, choose
the second bracketed language.

9)                  For bracketed language here and elsewhere in this form
relating to the Assignor(s), if the assignment is to a single Assignor, choose
the first bracketed language.  If the assignment is from multiple Assignors,
choose the second bracketed language.

(10)       Select as appropriate.

(11)       Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

--------------------------------------------------------------------------------


 

4.                                      Administrative
Agent:                         Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement

 

5.                                      Credit
Agreement:                                             The 364-Day Term Loan
Agreement, dated as of April 25, 2018 among EQT Midstream Partners, LP, the
Lenders party thereto, Wells Fargo Bank, National Association, as Administrative
Agent and a Lender and the other Lenders therein named, as amended, restated,
extended, supplemented or otherwise modified in writing from time to time

 

6.                                      Assigned Interest(12):

 

General Loans

 

Assignor[s]

 

Assignee[s]

 

Aggregate
Amount of
General
Commitment/
General Loans
for all Lenders

 

Amount of
General
Commitment/
General Loans
Assigned

 

Percentage
Assigned of
General
Commitment/
General Loans(13)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

               

 

$

              

 

 

%

 

Drop-Down Loans

 

Assignor[s]

 

Assignee[s]

 

Aggregate
Amount of
Drop-Down
Commitment/
Drop-Down Loans
for all Lenders

 

Amount of
Drop-Down
Commitment/
Drop-Down Loans
Assigned

 

Percentage
Assigned of
Drop-Down
Commitment/
Drop-Down Loans (14)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

RMP Loans

 

Assignor[s]

 

Assignee[s]

 

Aggregate
Amount of
RMP Commitment/
RMP Loans
for all Lenders

 

Amount of
RMP Commitment/
RMP Loans
Assigned

 

Percentage
Assigned of
RMP Commitment/
RMP Loans(15)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

[7.                                  Trade Date:                              
                  ](16)

 

--------------------------------------------------------------------------------

(12)       Each partial assignment shall be made as an assignment of a
proportionate part of all the Assignor’s rights and obligations with respect to
each Class of Loans and Commitments.

(13)       Set forth, to at least 9 decimals, as a percentage of the General
Commitment of all Lenders thereunder.

(14)       Set forth, to at least 9 decimals, as a percentage of the Drop-Down
Commitment of all Lenders thereunder.

(15)       Set forth, to at least 9 decimals, as a percentage of the RMP
Commitment of all Lenders thereunder.

(16)       To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------


 

Effective Date:                   , 20   [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[Consented to and](17) Accepted:

 

[NAME OF ADMINISTRATIVE AGENT],

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[Consented to:](18)

 

 

 

[                              ],

 

as [                      ]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(17)  To be included if required pursuant to Section 10.07(b)(iii) of the Credit
Agreement.

(18)  To be included if required pursuant to Section 10.07(b)(iii) of the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

Annex 1
to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of the [relevant]
Assigned Interest, (ii) [the][such] Assigned Interest is free and clear of any
lien, encumbrance or other adverse claim, (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.                            Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.07(b)(iii) and (v) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.07(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of
[the][relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such]  Assigned Interest, and (vii) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance upon the Administrative
Agent, [the][any] the Assignor or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and

 

--------------------------------------------------------------------------------


 

other amounts) to the [relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to the [relevant] Assignee for amounts which
have accrued from and after the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[Deleted]

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[Deleted]

 

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the 364-Day Term Loan Agreement, dated as of
April 25, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among EQT Midstream Partners, LP, a Delaware
limited partnership (the “Borrower”), the Lenders party thereto and Wells Fargo
Bank, National Association, as Administrative Agent and a Lender.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the 364-Day Term Loan Agreement, dated as of
April 25, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among EQT Midstream Partners, LP, a Delaware
limited partnership (the “Borrower”), the Lenders party thereto and Wells Fargo
Bank, National Association, as Administrative Agent and a Lender.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT G-3

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the 364-Day Term Loan Agreement, dated as of
April 25, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among EQT Midstream Partners, LP, a Delaware
limited partnership (the “Borrower”), the Lenders party thereto and Wells Fargo
Bank, National Association, as Administrative Agent and a Lender.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT G-4



FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the 364-Day Term Loan Agreement, dated as of
April 25, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among EQT Midstream Partners, LP, a Delaware
limited partnership (the “Borrower”), the Lenders party thereto and Wells Fargo
Bank, National Association, as Administrative Agent and a Lender.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------